            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 1 of 70




1

2

3

4

5

6
                             UNITED STATES DISTRICT COURT FOR
7                          THE WESTERN DISTRICT OF WASHINGTON

8
     JAMES BULLOCK,
9                                           No. 3:20-cv-05121-BHS
                       Plaintiff,
10                                          COMPLAINT FOR DAMAGES AND
     v.                                     DEMAND FOR JURY
11
     The WASHINGTON STATE DEPARTMENT
12
     OF ECOLOGY, STUART CLARK, KATHY
13   TAYLOR, DAVID T. KNIGHT, KARIN
     BALDWIN, KARY PETERSON, ANDREW
14   KRUSE, ROBERT KOSTER, JOHN
     POFFENROTH, LLYN DOREMUS, and
15   JASE BROOKS;
16
                       Defendants,
17

18
                     COMPLAINT FOR EMPLOYMENT DISCRIMINATION
19

20

21

22

23

24

25

26
     COMPLAINT - Page 1 of 70
27
                                                                        James Bullock
28                                                                  811 W. 15th Ave. Apt. A
                                                                     Spokane, WA 99203
                                                                     Phone: 509-280-2359
              Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 2 of 70




1                               I.    THE PARTIES TO THIS COMPLAINT:
2        A.      Plaintiff(s)
3    James Bullock, 811 W 15th Avenue Apt. A, Spokane, WA, 99203, 509-280-2359
4

5        B.      Defendant(s)
6    The Washington State Department of Ecology, 300 Desmond Drive, SE, Lacey WA, 98503; PO Box 47600,

7    Olympia, WA 98504-7600, 360-407-6188

8    Stuart Clark, Air Quality Program Manager, 300 Desmond Drive, SE, Lacey WA, 98503; PO Box 47600, Olympia,

9    WA 98504-7600, 360-407-6880,

10   Kathy Taylor, Deputy Program Manager, 300 Desmond Drive, SE, Lacey WA, 98503; PO Box 47600, Olympia,

11   WA 98504-7600, 360-407-7115

12   David T. Knight, Section Manager, 4601 N. Monroe, Spokane, WA 99205-1295, 509-329-3469

13   Karin Baldwin, Manager, 4601 N. Monroe, Spokane, WA 99205-1295, 509-329-3452

14   Andrew Kruse, Environmental Engineer, 4601 N. Monroe, Spokane, WA 99205-1295, 509-329-3528

15   Kary Peterson, Outdoor Burn Unit Manager, 4601 N. Monroe, Spokane, WA 99205-1295, 509-329-3400

16   Jase Brooks, 300 Desmond Drive, SE, Lacey WA, 98503, (360) 951-9490

17   Llyn Doremus, 4601 N. Monroe, Spokane, WA 99205-1295, 509-329-3468

18   John Poffenroth, Environmental Specialist, 4601 N. Monroe, Spokane, WA 99205-1295, (509) 329-3468

19

20       C.      The address at which I sought employment or was employed by the defendant(s) was:
21       Name:                       Washington State Department of Ecology
22       Street Address:             4601 N. Monroe St.
23       City and County:            Spokane
24       State and Zip Code:         Washington, 99203
25       Telephone Number:           509-329-3400
26
     COMPLAINT - Page 2 of 70
27
                                                                                           James Bullock
28                                                                                     811 W. 15th Ave. Apt. A
                                                                                        Spokane, WA 99203
                                                                                        Phone: 509-280-2359
              Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 3 of 70




1                                   II.    BASIS FOR JURISDICTION
2       2.1     This action is brought for discrimination in employment pursuant to:
3               United States Constitutional Amendments 7, 9, and 14; Title VII of the Civil Rights
4               Act of 1964, as amended; OSH Act 29 U.S.C. § 660 c(1); 15 U.S.C. §2651 (a);
5               The Clean Air Act (CAA) 42 U.S.C. § 7622 et. seq.; 28 U.S.C. § 1875; tortious
6               interference; and any other applicable rules. All involve federal questions and a state
7               government agency as the defendant where this Court has subject matter and
8               territorial jurisdiction, respectively.
9               Additionally, this complaint includes violations of relevant state and union rules:
10              RCW 49.60 et. seq.; RCW 42.40 et. seq.; RCW 2.36.165 et. seq., and Union
11              Collective Bargaining Agreement Articles as mentioned.
12      2.2     I, the Plaintiff JAMES BULLOCK, am a current resident and citizen of Washington
13              State, residing in Spokane, Washington. At the time of my wrongful termination from
14              employment with the Defendant THE WASHINGTON STATE DEPARTMENT OF
15              ECOLOGY, I was a resident of Washington State residing in Spokane County.
16              2.2.1   I was over the age of 40 before my employment ended.
17      2.3     The Defendant THE WASHINGTON STATE DEPARTMENT OF ECOLOGY is a
18              Washington State government agency with its Headquarters located in Lacey,
19              Washington (Thurston County). The Defendant has regional offices in Spokane
20              (Eastern Regional Office (ERO)), Union Gap (Central Regional Office (CRO)), and
21              Bellevue Washington (Northwestern Regional Office (NWRO)). The Southwestern
22              Regional Office (SWRO) is located at the Lacey, Washington Headquarters.
23      2.4     The Defendant THE WASHINGTON STATE DEPARTMENT OF ECOLOGY is
24              funded by the US Environmental Protection Agency (EPA) and partners with the
25              EPA Region 10 (located in Seattle, Washington) in managing and enforcing
26
     COMPLAINT - Page 3 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
              Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 4 of 70




1               environmental regulations pertaining to land, air, hazardous waste, and nuclear waste
2               in Washington State. Also, the regional offices collect registration fees from
3               businesses within their territorial jurisdiction.
4       2.5     All acts of THE WASHINGTON STATE DEPARTMENT OF ECOLOGY alleged in
5               this Complaint were performed by authorized agents or employees of the agency
6               within the scope of valid agency or employment relationships, and were performed
7               for the benefit of the agency within the territorial boundaries of Spokane and
8               Thurston Counties within the State of Washington.
9       2.6     Although the majority of the number of relevant violations of Federal and State laws
10              in addition with union and agency rules as pled herein occurred or originated at the
11              ERO in Spokane County Washington, major Federal and State regulations in addition
12              with Union and agency rules were also violated by Defendants residing at the
13              Ecology Headquarters in Lacey, Washington, within the County of Thurston. Ecology
14              leadership within the Air Quality Program (AQP) located at Lacey, Washington were
15              aware and informed of rule violations and neglected to take appropriate action(s) to
16              comply with Federal, State, Union CBA, and agency rules. The actions or neglect of
17              actions by Ecology leadership at The Department of Ecology Lacey, Washington
18              headquarters directed, influenced, or supported actions taken by employees and AQ
19              management at Ecology ERO in Spokane, Washington and its Headquarters in Lacey.
20      2.7     The defendants Stuart Clark and Kathy Taylor worked at Ecology Headquarters in
21              Lacey, Washington and had authority over the defendants at Ecology ERO in
22              Spokane, Washington and Lacey, Washington.
23      2.8     This court has territorial jurisdiction over Thurston County, Washington.
24      2.9     Defendants Stuart Clark, Kathy Taylor, and Jase Brooks were, upon information and
25              belief, at all times relevant hereto all residents of Thurston County, Washington and
26
     COMPLAINT - Page 4 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
               Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 5 of 70




1                employees of The Washington State Department of Ecology, with their primary
2                offices located in Thurston County.
3       2.10     All actions engaged in as referenced herein by Defendants Stuart Clark, Kathy
4                Taylor, and Jase Brooks were actions taken within the scope of their employment on
5                behalf of Defendant The Washington State Department of Ecology.
6       2.11     Defendants David T. Knight, Karin Baldwin, Kary Peterson, Llyn Doremus, Robert
7                Koster, Andrew Kruse, and John Poffenroth were, upon information and belief, at all
8                times relevant hereto all residents of Spokane County, Washington and employees of
9                The Washington State Department of Ecology, with their primary offices located in
10               Spokane County.
11      2.12     All actions engaged in as referenced herein by Defendants David Knight, Karin
12               Baldwin, Kary Peterson, Llyn Doremus, Robert Koster, Andrew Kruse, and John
13               Poffenroth were actions taken within the scope of their employment on behalf of
14               Defendant The Washington State Department of Ecology.
15      2.13     Damages exceed the statutory minimum for this Court.
16      2.14     The amount in controversy-the amount the plaintiff claims the defendant owes or the
17               amount at stake-is more than $75,000, not counting interest and costs of court.
18      2.15     Defendant Washington State Department of Ecology is and at all times relevant to the
19               allegations contained herein was vicariously liable for the acts or negligence of its
20               employees or agents.
21

22                                         III.    STATEMENT OF CLAIM
23      3.1      The Defendant’s actions took place in the State of Washington.
24      3.2      The discriminatory conduct of which I complain in this action includes but is not
25               limited to: Failure to hire me for a higher grade position that I applied to, wrongful
26
     COMPLAINT - Page 5 of 70
27
                                                                                       James Bullock
28                                                                                 811 W. 15th Ave. Apt. A
                                                                                    Spokane, WA 99203
                                                                                    Phone: 509-280-2359
              Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 6 of 70




1               termination of my employment, failure to promote me, unequal terms and conditions
2               of my employment, retaliation, discrimination and disparate treatment, and tortious
3               interference.
4       3.3     The alleged discriminatory acts occurred between July 9th, 2018 and January 14th,
5               2019. I believe the defendant(s) are still committing these acts against me.
6       3.4     The defendants discriminated against me based on my race, color, perceived religion,
7               and other possible protected classes in violation of federal and state law.
8       The facts of my case
9       3.5     I was originally hired by The Washington State Department of Ecology on July 9th,
10              2018. I was discharged from the Washington State Department of Ecology on January
11              14th, 2019 by Defendants Kathy Taylor, David Knight, and Karin Baldwin.
12      3.6     I was hired by the Washington State Department of Ecology as an Environmental
13              Specialist 3 within the AQP. My specific position was a Registration and Compliance
14              Assurance Specialist, where I worked at the Ecology Eastern Regional Office (ERO)
15              in Spokane, Washington.
16      3.7     The initial probationary period for Environmental Specialists at Ecology was six
17              months from the date of hire. My initial probation period was to end on January 9th,
18              2019 which was six months from my hire date on July 9th, 2018. Since there was no
19              valid justification or cause for ending my employment on January 14th, 2019, I was a
20              permanent status employee as of January 9th, 2019 where I met and exceeded
21              requirements within my probation period. This is supported by a written agreement
22              and valid facts about my employment performance.
23      3.8     I previously applied for the Air Operating Permit Management Specialist
24              (Environmental Specialist 4) and an Air Operating Permit Compliance Specialist
25

26
     COMPLAINT - Page 6 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
               Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 7 of 70




1                (Environmental Specialist 4) (in Training) positions at Ecology. I was not selected for
2                these positions.
3       3.9      On or around March, 26th, 2018, I applied for an Environmental Specialist 4 position
4                within the AQP and was not selected for the position. I interviewed for the position
5                on April, 27th, 2018 at ERO. Gail Wright was selected for the Environmental
6                Specialist 4 position by AQ management. Gail Wright is not part of the same
7                protected classes which I belong.
8       3.10     On or around May 2018, I applied for the Environmental Specialist 3 position at
9                Ecology.
10      3.11     On June 13th, 2018, at 3:00 PM, during the interview process, I was contacted by
11               Karin Baldwin over the phone where she informed me that she could not procure
12               references from my former employers PAML (Pathology Associates Medical
13               Laboratories) and Jubilant HollisterStier LLC. Karin Baldwin informed me that
14               Jubilant HollisterStier Human Resources would not provide references and suggested
15               to Karin Baldwin to pay $26.00 dollars to obtain references from The Work Number,
16               a third party reference checking agency owned by Equifax. Karin Baldwin requested
17               that I submit five references instead of the required three. One of the references I
18               submitted was my direct supervisor at PAML. Karin Baldwin did not pay to obtain
19               references from Equifax. I was encouraged by Karin Baldwin to apply for the
20               Environmental Specialist 3 position after being passed over for the Environmental
21               Specialist 4 position. Karin Baldwin was the hiring manager for both positions.
22      3.12     On or around June of 2018, I attended an interview for the Environmental Specialist 3
23               position at the ERO. I was interviewed by David Knight, Karin Baldwin, John
24               Poffenroth, Jason Cocke, Janice Batchelor, Brian Prisock, and Andrew Kruse. During
25               the interview, David Knight handed me a document to sign prohibiting Ecology from
26
     COMPLAINT - Page 7 of 70
27
                                                                                       James Bullock
28                                                                                 811 W. 15th Ave. Apt. A
                                                                                    Spokane, WA 99203
                                                                                    Phone: 509-280-2359
               Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 8 of 70




1                contacting certain former managers, supervisors, or coworkers. I did not sign this
2                document.
3       3.13     On my employment application, I listed PAML, Jubilant HollisterStier LLC, Tony
4                Roma’s, and Providence Health & Services. I also listed my race as African
5                American, Caucasian, and Native American.
6       3.14     In 2007, The Washington State Department of Ecology was the defendant in a lawsuit
7                based on racial discrimination of a long tenured African American employee (Davis
8                v. State of Washington, Department of Ecology, United States District Court, District
9                of Western Washington case number C04-5509RBL). The Washington State
10               Department of Ecology settled this lawsuit in the amount of $750,000 with the
11               Plaintiff, whom was African American. The plaintiff was denied a promotion, while
12               others, not belonging to the same protected class as the plaintiff, were promoted.
13      3.15     The Washington State Department of Ecology AQP department at the ERO was
14               undergoing a re-organization during my employment. David Knight, Karin Baldwin,
15               Andrew Kruse, Jason Cocke, Janice Batchelor, Gail Wright, and Krystal Snyder were
16               among employees whom were new within the Air Quality department. David Knight,
17               Karin Baldwin, and Jason Cocke had previous significant experience in other
18               departments within Ecology.
19      3.16     I was part of a Union upon my hire, where I was part of the Washington Federation
20               State of Employees (WFSE). I was invited and served on the Union local 1221
21               Executive Board. I attended scheduled meetings both onsite and offsite.
22      3.17     Existing policies and procedures at The Washington State Department of Ecology
23               prohibits unlawful discrimination in accordance with Chapter 1: Non-Discrimination
24               which applies to all employees, represented and non-represented, within Ecology.
25

26
     COMPLAINT - Page 8 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
               Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 9 of 70




1       3.18     Ecology policy 1-12 states in relevant part:
2
                 The Department of Ecology is committed to maintaining a highly skilled and
3                diverse workforce that complies with all federal and state laws.
4

5       3.19     David Knight was the Section Manager of the Air Quality (AQ) Department at the
6                ERO. Janice Batchelor, Karin Baldwin, and Kary Peterson directly reported to David
7                Knight. Karin Baldwin managed the Commercial Industrial Unit where Kary Peterson
8                managed the Outside Burn Unit within the Air Quality Department at ERO. David
9                Knight’s direct report was Kathy Taylor, Deputy Program Manager, whose office was
10               located at the Ecology Headquarters in Lacey, Washington. Jase Brooks also directly
11               reported to Kathy Taylor whose office was also located at Lacey Headquarters. Kathy
12               Taylor directly reported to Stuart Clark, AQP Program Manager, whose office was
13               also located at Ecology Headquarters in Lacey, Washington.
14      3.20     Karin Baldwin’s direct reports included myself, Environmental Specialist 3; Gail
15               Wright, Environmental Specialist 4; Jason Cocke, Environmental Specialist; John
16               Poffenroth, Environmental Specialist; Jenny Filipy, Environmental Engineer; Brian
17               Prisock, Environmental Specialist; Robert Koster, Environmental Engineer; and
18               Andrew Kruse, Environmental Engineer.
19      3.21     Kary Peterson’s direct reports included Krystal Snyder, Vincent Peak, Neil Hodgson,
20               Daniel Matsche, and Paul Rossow.
21      3.22     The scope of the Registration and Compliance Assurance Specialist primarily entailed
22               independently planning, prioritizing, and conducting inspections and investigations
23               on air pollutant sources; evaluating compliance with federal and state Air Quality
24               regulations; providing compliance assistance; preparing and approving written
25

26
     COMPLAINT - Page 9 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 10 of 70




1              documents; entering data into data systems; the organization and maintenance of
2              facility files; and assisting or leading special projects.
3              3.22.1 The scope of knowledge, skills, and abilities required by an Environmental
4                       Specialist was similar to that of a Validation Specialist or Engineer of which
5                       I had approximately three years of experience and received multiple raises
6                       and promotions.
7       3.23   The Air Quality Investigator Manual refers to the investigator or inspector as a
8              “Project Manager.”
9       3.24   My credentials and training relevant to the Registration and Compliance Assurance
10             Specialist position include but aren’t limited to project management certification and
11             training; quality management certification; lean six sigma training and certification;
12             Information Technology Infrastructure Library certification; Food and Drug
13             Administration (FDA) regulated pharmaceutical manufacturing, validation, and
14             laboratory experience; and restaurant management experience. I was promoted and
15             given raises multiple times during my employment in a restaurant and an FDA
16             regulated pharmaceutical manufacturing facility having a matrix organizational
17             structure.
18      3.25   Trainings in project management, quality, information technology infrastructure
19             library (ITIL), and lean six sigma were recognized and offered to employees by the
20             State of Washington.
21      3.26   The Department of Ecology AQP was in the process of creating a Source
22             Management System (SMS) to manage and organize information relevant to
23             inspecting and monitoring current and future facilities. The SMS was being created to
24             enhance the management of facility information by increasing search and
25             organizational efficiency, automating tasks, reducing variation in documents and
26
     COMPLAINT - Page 10 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 11 of 70




1              tasks, increasing document security, and providing a central database for multiple
2              users. During my employment at Ecology, I identified a lack of standardized
3              processes and procedures in addition to deficient technology and systems within the
4              AQP.
5       3.27   During my employment, I identified that the AQP did not have or had deficient
6              processes, procedures, and/or systems to adequately perform job duties relevant to
7              meeting consistent quality and efficiency. Multiple employees had recurring problems
8              with retrieving information, filing documents, creating templates, and decision
9              making which all contributed to delays.
10      3.28   During a meeting on December 13th, 2018, I introduced a risk priority matrix with the
11             group to help prioritize facilities for inspection. The current system contained varied
12             processes for prioritizing inspections. Myself, Karin Baldwin, Jason Cocke, and Gail
13             Wright were present at this meeting.
14      3.29   The AQP at ERO was working on an enforcement process chart while I was an
15             employee. There were multiple discussions about inconsistent enforcement decisions,
16             prioritization of inspections, processes, and procedures as well as outdated
17             technologies.
18      3.30   While I was an employee, the ERO AQ management and John Poffenroth were
19             working on making changes to the Air Quality Investigator Manual which provided
20             process and procedural guidance for AQ investigators.
21      3.31   The AQ department at ERO did not contain written processes and procedures for
22             specific department operations. The procedures placed on SharePoint were general
23             and not specific enough to provide adequate instructions for following processes
24             within the AQ department at ERO. For example, the travel coordination process did
25             not include specific written or visual routing and document procedures to consistently
26
     COMPLAINT - Page 11 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 12 of 70




1              perform tasks to minimize variation. Also, employees created documents using varied
2              conventions while placing them in various locations.
3       3.32   User stories were submitted by employees to Gail Wright for the purpose of
4              developing the SMS and to resolve issues and problems with current Air Quality
5              systems such as document access and security for making changes, retrieval and
6              storage of information, creation of inspection checklists and reports, tracking of
7              facility registration and payment of fees, and providing an interface for facilities to
8              enter data. The AQP was utilizing SharePoint and Outlook as well as network and
9              individual drives to store and retrieve electronic information which consisted of
10             unsecure systems and varied processes. I identified and communicated to
11             management and coworkers about the deficiencies and lack of standardized processes
12             and procedures, however, AQ management neglected to allocate resources or take
13             corrective or preventive actions to fix persisting problems within the department.
14      3.33   Upon hire, Ecology required all of its employees to complete required trainings
15             within specified timelines. The AQP management did not consistently apply this rule
16             to all of its employees.
17      3.34   David Knight approved all trainings and travel within the AQP at ERO. All travel
18             forms were processed by Janice Batchelor, AQ secretary or delegated to Kim
19             Alexander.
20      3.35   The AQP claimed that my employment ended due to a probation separation according
21             to Union Collective Bargaining Agreement (CBA) Article 4.6 (2). The AQP also
22             claimed that I did not meet performance standards for meeting my probation
23             requirements which was not valid. The Washington State Department of Ecology sent
24             a statement to the Washington State Employment Security Department that I did not
25             meet the quota of inspections and that I could not perform my job tasks. The AQP
26
     COMPLAINT - Page 12 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 13 of 70




1              exploited deficient rules, processes, and procedures to illegally discriminate against
2              me due to the protected classes which I belong and the protected actions that I took.
3              According to WFSE Union CBA Article 4.6 (1), (2), it states in relevant part:
4
               1. Every part-time and full-time employee, following his or her initial
5              appointment to a permanent position, will serve a probationary period of six (6)
               consecutive months, except for employees in any job classification listed in
6              Appendix S, Job Classifications – Twelve Month Probationary Period, will serve
               a twelve (12) month probationary period. Agencies may extend the probationary
7              period for an individual employee as long as the extension does not cause the
               total period to exceed twelve (12) months. Employees will be provided with a
8              written explanation for the extension. If the extension is based on performance
               issues, the employee will receive a performance improvement plan.
9
               2. The Employer may separate a probationary employee at any time during the
10             probationary period. The Employer will provide the employee five (5) working
               days’ written notice prior to the effective date of the separation. However, if the
11             Employer fails to provide five (5) working days’ notice, the separation will stand
               and the employee will be entitled to payment of salary for up to five (5) working
12             days, which the employee would have worked had notice been given. Under no
               circumstances will notice deficiencies or performance improvement plan issues
13             result in an employee gaining permanent status. The separation of a
               probationary employee will not be subject to the grievance procedure in Article
14             29, Grievance Procedure.
15

16      3.36   The Ecology AQ management exploited CBA rules and others to end my
17             employment without just cause or valid justification and terminated my employment
18             based on retaliatory and discriminatory acts which was illegal. Ecology AQP
19             management’s decisions were supported by invalid and non-objective information, a
20             neglect and consideration of all relevant facts, a failure to consistently apply the same
21             rules with all of its employees, retaliation for informing management about rule
22             violations, and falsely extending my probation which are all linked to discrimination.
23             Due to meeting all of my requirements within my six (6) month probationary period, I
24             was no longer on probation and achieved permanent status.
25

26
     COMPLAINT - Page 13 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 14 of 70




1       3.37   Within Ecology policy 9-01: Resolving Employee Grievances, Ecology AQ
2              management exploited rule 10 within this policy which states in relevant part:
3
               “Employees are encouraged to resolve issues among themselves.”
4

5              I was encouraged by multiple union members not to file a grievance against
6              management and I provided AQ management multiple opportunities to resolve the
7              matter, collaboratively. As a result, Ecology Human Resources, union representatives,
8              and management neglected to take appropriate action according to union rules,
9              Ecology policies, and state and federal laws.
10      3.38   The AQP used deficient processes, procedures, systems, and training to discriminate
11             against me and those belonging to similar protected class(es). Those not belonging to
12             protected classes which I belong were approved trainings which I wasn’t approved
13             for, given more favorable performance reviews, were not disciplined as I was, and
14             were treated more favorably than I was. I was given department training with varied
15             content, denied training where others were approved the same training, not given
16             credit for work I had completed successfully, and I was being held to a higher
17             standard than others not belonging to the same protected classes which I belong.
18      3.39   My office cubicle was located directly across from Andrew Kruse who was at the
19             time, an Environmental Engineer. My cubicle was located in direct line of sight
20             between three Environmental Engineers, Jenny Filipy, Robert Koster, and Andrew
21             Kruse.
22      3.40   Krystal Snyder sat directly across from Vincent Peak’s cubicle.
23      3.41   During travel, I had to report to both David Knight and Karin Baldwin, where I
24             believe that others not part of my protected class did not.
25      3.42   Andrew Kruse mentioned that Maia Bellon, the Ecology Director, interviewed him.
26
     COMPLAINT - Page 14 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 15 of 70




1       3.43   Karin Baldwin gave Andrew Kruse a promotion around the time I made complaints
2              about him.
3       3.44   Kim Alexander, the secretary to Grant Pfeifer, scheduled meetings on Outlook
4              involving myself which created schedule conflicts. Kim Alexander scheduled a
5              meeting with Grant Pfeifer on or around August 2018 at the same time I was
6              scheduled to go out in the field with John Poffenroth. Also, Kim Alexander scheduled
7              a safety meeting on the same day I had Asbestos training. I volunteered to take Jenny
8              Filipy’s place during the safety meetings.
9       3.45   I nominated two Ecology employees for employee recognition. Alexandra Bergh was
10             one employee who received an award. During a meeting with Grant Pfeifer in the
11             large Air Quality conference room and other Ecology new hires on or around
12             December 2019, Grant Pfeifer displayed slides of Ecology staff. When he came to
13             Alexandra Bergh, the slides did not show Alexandra Bergh’s photo. Alexandra Bergh
14             was the only employee who did not have a photo displayed in the presentation slide
15             despite having a photo on Ecology’s Rogues Gallery on SharePoint. This meeting
16             took place after I copied Grant Pfeifer in an email in November, 2018, which stated
17             that I demand discrimination to stop against me immediately. I believe this action was
18             used to retaliate and to indirectly discriminate against me by creating isolation and to
19             deter others from forming positive employee relationships with me.
20      3.46   On or around July 2018, Karin Baldwin came over to my cubicle and said to me that
21             “they don’t want to listen to a couple of white honkeys.” Karin Baldwin was referring
22             to “they” as her two adopted African American sons. Karin Baldwin also announced
23             within the office that one of her adopted sons ran away from their home, had to attend
24             court, and is in a Juvenile Detention center. I believe that Karin Baldwin used the
25

26
     COMPLAINT - Page 15 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 16 of 70




1              adoption of African American children to cover up her behavior given the facts and
2              events which I experienced while under her direct supervision.
3       3.47   On July 27th, 2018, I submitted a request to Karin Baldwin to attend an environmental
4              investigation training in San Diego, California. Karin Baldwin denied my approval
5              for training in San Diego and approved Gail Wright this same training. In September
6              of 2018, Gail Wright mentioned to everyone in the office that her and her boyfriend
7              Nick, who isn’t an Ecology employee, could see themselves living in San Diego.
8              Given the information provided, it is highly likely that Gail Wright traveled with a
9              non-Ecology employee “Nick” in an Ecology rented vehicle which was not allowed
10             according to Karin Baldwin. On December 10th, 2018, Karin Baldwin sent me an
11             email reminding me that the rental car is intended for business purposes only and only
12             Ecology employees are permitted within the rental car. This email was not sent out to
13             the entire group. Gail Wright does not belong to the same protected class(es) which I
14             belong. This is an example of inconsistent application of rules and disparate treatment
15             used to discriminate.
16      3.48   On July 30th, 2018, I traveled to Lacey, Washington Ecology Headquarters to attend
17             the Environmental Negotiations class which lasted from July 31st, 2018 to August 2nd,
18             2018. I substituted for Jason “Jake” Cocke who dropped out of the Environmental
19             Negotiations class. I drove to the training in an electric vehicle (a Chevy Bolt).
20             During the trip, I collected data and sent an email with an attached report to an
21             administrative staff member Chris Madunich on August 9th, 2018. No non-
22             administrative employee at Ecology had completed this task before where I was the
23             first non-administrative employee to accomplish this task. I was not given recognition
24             for this accomplishment by the AQ management.
25

26
     COMPLAINT - Page 16 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 17 of 70




1       3.49   On July 31st, through August 2nd, 2018, during the Environmental Negotiations class,
2              only one group could not come to an agreement on a class exercise given by the
3              instructor, Jim Nelson. An African American female Ecology employee and member
4              of this group made a comment, during open discussion, about her team members not
5              wanting to work with her. I believe Shawn Nolph was a member of this group. Shawn
6              Nolph does not belong to the same protected classes which I belong. As I was being
7              terminated in January of 2019, David Knight said to me that the department was
8              looking to bring in a senior inspector and didn’t need a process engineer. I was also
9              approached by Karin Baldwin about possibly transferring to CRO in Union Gap, WA
10             where Shawn Nolph worked.
11      3.50   On August 13th, 2018, Karin Baldwin asks me to reschedule the Diversity and Sexual
12             Harassment training in order to take the ICIS training in Seattle, Washington. Karin
13             Baldwin tells me at my cubicle (with Andrew Kruse and Jenny Filipy present) that I
14             can’t take the Chevy Bolt (an electric car). Karin Baldwin also sent me an email
15             wanting me to take the Ethics Bowl class on April 9th, 2019 instead of in October
16             2018. She stated that it was a waste of resources.
17      3.51   On August 14th, 2018, at 8:24 AM, I sent an email to John Poffenroth asking the
18             question, “What database stores the permits and where is it located?”
19      3.52   On August 14th, 2018, at 3:17 PM, I submitted additional trainings to Karin Baldwin
20             after her request around October 10th, 2018 which was around the time of the Ethics
21             Bowl training in Lacey, Washington. The trainings that I requested were WA State
22             Steps to Becoming a Supervisor, WA State Adult Learning Styles, and WA State
23             Getting Things Done. After finding additional trainings, I was not approved Ethics
24             Bowl training by Karin Baldwin.
25

26
     COMPLAINT - Page 17 of 70
27
                                                                                   James Bullock
28                                                                             811 W. 15th Ave. Apt. A
                                                                                Spokane, WA 99203
                                                                                Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 18 of 70




1       3.53   Janice Batchelor was later approved Ethics Bowl training in Lacey, Washington by
2              David Knight on or around August 27th, 2018. Janice Batchelor does not belong to the
3              same protected classes which I belong.
4       3.54   On August 14th, 2018, at 7:30 AM, John Poffenroth and Andrew Kruse disparaged
5              me in front of others about not asking questions.
6       3.55   Although Krystal Snyder may not have been approved Ethics Bowl training in the
7              2018 calendar year, it is highly likely due to the AQ management’s pattern of
8              behavior that they intentionally delayed her training to cause confusion and to distort
9              the pattern of discrimination since Krystal Snyder isn’t part of the same protected
10             class(es) which I belong and was a new hire. However, Krystal Snyder’s probation
11             period was not extended as my probation period was. Also, Vincent Peak, another
12             African American employee new hire, did not attend Ethics Bowl training and was
13             part of the same protected classes which I belong. The delay of ethics training was a
14             requirement for performing essential job duties where AQ management used
15             unethical practices to discriminate and delay employee development.
16      3.56   On August 15th, 2018, at 1:30 PM, Robert Koster said out loud that there was an
17             “Indian” drinking outside of the building. I believe this comment was made indirectly
18             to create a hostile work environment for me. This comment is linked to a protected
19             class which I belong.
20      3.57   On August 17th, 2018, at 8:00 AM, Andrew Kruse said to another employee that I
21             gave a “bullshit answer” regarding to placing the new hire clock on the floor below
22             my desk. Ecology employees used the passing of a broken clock to selectively create
23             a negative environment with new hire employees and to create interruptions. The
24             same clock was given to Vincent Peak by AQ management after I made the
25             recommendation to Karin Baldwin not to give it to him. I experienced constant
26
     COMPLAINT - Page 18 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 19 of 70




1              interruptions and believe they were intentional to create delays of my work and
2              provoke a hostile work environment. AQ management attempted to have me give the
3              clock to Vincent Peak where I declined to do so.
4       3.58   On August 17th, 2018, at 10:30 AM, there was a meeting in the small Air Quality
5              conference room. Meeting attendees were myself, Jenny Filipy, Gail Wright, Jason
6              Cocke, and Karin Baldwin.
7              3.58.1 Karin Baldwin displayed behavior of not being my advocate by not
8                      supporting my side in an objective manner.
9              3.58.2 John Poffenroth said in the meeting that he likes to be asked questions. He
10                     also said that he will not give out information unless he is asked a question
11                     during training. If he isn’t asked a question, he said that he “doesn’t care.”
12             3.58.3 Karin Baldwin also announced that I would be backing up Jason Cocke and
13                     performing minor source inspections. John Poffenroth said that he wasn’t
14                     aware of this.
15             3.58.4 John Poffenroth also said that the inspector doesn’t have to communicate
16                     with the consultant and only the facility. I listed being a consultant on my
17                     resume when applying for both AQ positions and believe this was targeted
18                     toward me in a negative way to create a hostile work environment.
19      3.59   On or around August 2018, John Poffenroth tells Janice Batchelor to drop off the
20             letter from a chemical facility in Moses Lake, Washington on my desk. Janice tells
21             John Poffenroth, “Oh, so he can come to you to ask questions?” I believe this
22             comment was made by Janice Batchelor to inform John Poffenroth that he was wrong
23             in the way he was treating me.
24      3.60   Repeated negative comments were made by Ecology employees concerning
25             professional athletes containing the same protected classes which I belong. Both
26
     COMPLAINT - Page 19 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 20 of 70




1              Robert Koster and Andrew Kruse repeatedly made negative comments about Colin
2              Kaepernick. Andrew Kruse made multiple negative comments about Patrick
3              Mahomes as he said that he looks like a “kid.” Given the negative pattern of behavior
4              exhibited, the use of the word “kid” was used in a disparaging context. Both Colin
5              Kaepernick and Patrick Mahomes are of African American and Caucasian descent
6              which are the same protected classes which I belong. Also, there are negative
7              perceptions and bias by society concerning religion, race, and politics linked to Colin
8              Kaepernick as shown through previous, recent, and ongoing social media, news, and
9              political events. These comments were made indirectly towards me to create a hostile
10             work environment and to discriminate which violates Federal and State laws, in
11             addition to, Union and agency rules.
12             3.60.1 On August 20th, 2018, at 3:00 PM, Robert Koster negatively criticizes the
13                     Seattle Seahawks and Colin Kaepernick.
14             3.60.2 On August 27th, 2018, at 7:34 AM, Robert Koster makes derogatory
15                     comments about Colin Kaepernick to Andrew Kruse.
16             3.60.3 On August 27th, 2018, at 11:00 AM, Robert Koster makes derogatory
17                     comments about Colin Kaepernick to Andrew Kruse, again.
18      3.61   On August 20th, 2018, at 8:00 AM, John Poffenroth leaves the office without taking
19             me to shadow an inspection with him in Warden, Washington.
20      3.62   On August 21st, 2018, at 11:00 AM, I had a meeting with Karin Baldwin in her office
21             regarding the requirements I needed to meet to satisfy my probation period.
22             3.62.1 I sent an email to Karin Baldwin with attached meeting minutes defining the
23                     agreed probation requirements.
24

25

26
     COMPLAINT - Page 20 of 70
27
                                                                                   James Bullock
28                                                                             811 W. 15th Ave. Apt. A
                                                                                Spokane, WA 99203
                                                                                Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 21 of 70




1              3.62.2 Karin and I approved that I would target to complete six inspections by
2                      December 31st, 2018 (this was not firm); however, she changed and extended
3                      the deadline to January 9th, 2019 per her email on August 29th, 2018.
4              3.62.3 Karin also requested that I cancel the Ethics Bowl and leadership trainings
5                      for October 2018.
6              3.62.4 Karin requested that I send her a project work plan sheet once per month.
7              3.62.5 Karin also said that Robert Koster asks her questions.
8              3.62.6 Karin Baldwin also made remarks during individual meetings with her that
9                      Gail Wright was “ambitious” after I had submitted requests for leadership
10                     trainings. I believe the comment made by Karin Baldwin about Gail Wright
11                     being ambitious and Robert Koster asking her questions was intended to
12                     create a hostile work environment for me and division amongst other AQ
13                     coworkers in the office.
14      3.63   On August 22nd, 2018, at 8:13 AM, I sent John Poffenroth an email asking the
15             question, “What is an SM80?”
16      3.64   On August 22nd, 2018, at 9:48 AM, I sent John Poffenroth an email asking what do I
17             need to do with the report I received from a facility?
18      3.65   On August 22nd, 2018, at 9:54 AM, Karin Baldwin states that the meeting minutes
19             “looks great.” Karin also instructs me to cancel the training requests for the leadership
20             class and Ethics Bowl training at Headquarters.
21      3.66   On August 22nd, 2018, at 11:45 AM, I sent an email to John Poffenroth about a
22             suggested strategy for my inspection training.
23      3.67   On August 23rd, 2018, I and Karin Baldwin signed a training plan document which
24             contained a list of trainings to be completed during my first six months of
25             employment. All of the trainings on the list were completed before my employment
26
     COMPLAINT - Page 21 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 22 of 70




1              ended with exception to SharePoint and Ethics Bowl training. I had submitted
2              SharePoint and Ethics Bowl training requests to Karin Baldwin where she rejected
3              approval and told me that I can take them at a later time. This created a delay in my
4              training and development, in addition to learning systems. Also, this action taken by
5              AQ management contributed to impeding the ability of employees to apply ethical
6              standards in the work environment at Ecology.
7       3.68   Ethics Bowl training is a required training at Ecology where all new hires were to
8              complete it within six months from the date of hire. Not completing required trainings
9              could negatively impact achieving permanent status.
10      3.69   On August 23rd, 2018, at 10:00 AM, an inspector meeting was called by Karin
11             Baldwin and held. Myself, Gail Wright, and Karin Baldwin attended the meeting. The
12             discussion included issues with permit formatting causing human error, the creation
13             of inspection check sheets, the creation of electronic versus hard document copies,
14             varied document storage processes, a lack of transparency of processes and
15             procedures, concern of inspectors making compliance determinations, an individual
16             site safety plan for sites containing hazardous chemicals, and the suggestion for
17             inspectors to take 40 Hour Hazwoper training.
18             3.69.1 I informed the group that each permit requirement was not separated by a line
19                    which could create human errors where the requirement may be inadvertently
20                    missed by inspectors. I suggested formatting the permit requirements where
21                    each requirement was distinguished by having its own line. This
22                    recommendation was not implemented by AQ management.
23             3.69.2 There was no universal check sheet template available for each type of
24                    facility. This created planning delays as there was no standard for creating
25                    check sheets. Each inspector created their own check sheets and reports which
26
     COMPLAINT - Page 22 of 70
27
                                                                                   James Bullock
28                                                                             811 W. 15th Ave. Apt. A
                                                                                Spokane, WA 99203
                                                                                Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 23 of 70




1                     also created variation. The SMS was mentioned as being able to resolve the
2                     check sheet variation issue. The group decided that it was best that everyone
3                     create their own templates for check sheets.
4              3.69.3 There were no specific and standardized written processes relevant to the
5                     creation and organization of electronic and hard copy documents. This created
6                     variation with the organization and storage of documents. This variation
7                     created planning delays in finding relevant information for facility
8                     inspections.
9              3.69.4 I informed the group about the lack of transparent processes and procedures
10                    within the AQ department. I suggested creating visual process flow maps and
11                    written procedures to show greater transparency. The AQ department
12                    operations and training at ERO relied heavily on asking questions which
13                    created variation in training and outputs of processes. The AQ management
14                    did not support the recommendation and neglected to make necessary
15                    corrective or preventive actions.
16             3.69.5 Karin Baldwin and AQP management supported the responsibility of
17                    inspectors making compliance determinations on behalf of Ecology. The
18                    inspectors within the department expressed concerns where it was mentioned
19                    on several occasions that inspectors did not have the authority to make
20                    compliance determinations unless they were given clear written permission by
21                    someone whom is authorized to grant such authority. Within the Air Quality
22                    Investigator Manual, it states that inspectors can determine violation of rules;
23                    however, according to page 108, the manual states in relevant part:
24
                      “Rarely should the investigator also be the one who ultimately determines
25                    if there is a penalty.”
26
     COMPLAINT - Page 23 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 24 of 70




1

2                     The AQP management never provided clear formal written authority to its
3                     inspectors to make ultimate compliance determinations on the behalf of
4                     Ecology. Karin Baldwin repeatedly wanted inspectors to use the language of,
5                     “I determined” instead of “we” or “The AQP” within inspection reports. Karin
6                     Baldwin also requested that all reports be written in Plain Talk language
7                     which created conflicts with permit and regulatory language. These requested
8                     changes by Karin Baldwin created delays of auto body shop reports that I
9                     submitted for review in November 2018 and ultimately had a negative impact
10                    on my performance.
11             3.69.6 I informed the AQ group that within the Air Quality Investigator Manual, it
12                    states that inspectors are required to have an individual site safety plan present
13                    when inspecting facilities containing hazardous chemicals. None of the
14                    inspectors brought an individual site safety plan for sites containing hazards.
15                    AQ management neglected to enforce this rule.
16             3.69.7 Due to inspector safety and health risks when going out into the field, I
17                    suggested to take the 40 Hour Hazwoper training. Karin Baldwin responded
18                    by rejecting requested 40 Hour Hazwoper training, casting blame on limited
19                    department budgets, and providing advice of relying on the businesses to keep
20                    inspectors safe from hazards. Karin Baldwin later approved 40 Hour
21                    Hazwoper training through the Learning Management System (LMS) and then
22                    blamed me for having a communication problem with her for scheduling the
23                    training in December 2018 rather than March 2019.
24      3.70   On August 27th, 2018, Janice Batchelor said that she was driving to Lacey to train for
25             a couple of hours.
26
     COMPLAINT - Page 24 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 25 of 70




1       3.71   On August 28th, 2018, at 7:15 AM, Andrew Kruse asked me if I’m going to take out
2              the Chevy Bolt for my training in Seattle after Karin Baldwin announced to me at my
3              cubicle previously, that she didn’t want me to take the Chevy Bolt. I believe this
4              comment was malicious and was intended to create a hostile work environment for
5              me since Andrew Kruse heard Karin Baldwin tell me that I couldn’t take the Chevy
6              Bolt.
7       3.72   On August 28th, 2018, at 2:15 PM, Robert Koster made a comment about “Fat
8              Albert”, an African American cartoon character, and a comment about it being an
9              “Indian Summer” outside. This comment was made while the city of Spokane was
10             experiencing heavy Smoke outside from local fires. The comment was negative and
11             derogatory due to being linked with the wild fires and heavy smoke outside. On my
12             employment application, I recorded that I am African American, Caucasian, and
13             Native American. These negative comments were linked to protected classes which I
14             belong and were indirectly made towards me to create a hostile work environment.
15      3.73   On August 29th, 2018, at 10:51 AM, Karin Baldwin sent me an email stating that she
16             denied the Advanced Investigator training course because I had to take the two day
17             course first. During the Advanced Investigator course I attended on January 7th, 2019,
18             Cheryl Middleton, the instructor for both investigator courses, said to the class that
19             you don’t have to take the two day course before the advanced investigator course. I
20             believe Karin Baldwin intentionally denied me training to create delays in my
21             training, undermine my performance, and interfere with completing my requirements
22             to satisfy my probation period.
23      3.74   On August 29th, 2018, at 10:54 AM, Karin Baldwin sent me an email denying
24             approval of 40 Hazwoper training and she stated that she wanted me to concentrate on
25             my training plan courses and getting six inspections completed by January 9th, 2019.
26
     COMPLAINT - Page 25 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 26 of 70




1       3.75   On August 30th, 2018, at 7:51 AM, I sent Karin Baldwin an email regarding my
2              concerns with protecting inspector’s safety and health when going out and performing
3              inspections. I brought up the importance of having 40 Hour Hazwoper training to help
4              with identifying hazards. Karin Baldwin did not approve of this training until
5              December 2018 and later disciplined me for requesting training in December 2018. I
6              believe that Karin Baldwin falsely blamed me for having a verbal communication
7              problem in retaliation for addressing protected concerns about inspector safety and
8              health. By delaying 40 Hour Hazwoper training, the inspectors were at risk for
9              suffering health and safety related injury. The lack of training could also deter
10             inspectors from performing thorough inspections and consequently, detecting high
11             priority violations which places public health at negative risk.
12      3.76   On August 30th, 2018, at 9:58 AM, Janice Batchelor travels to Lacey for training. She
13             said on August 27th, 2018, that she is driving there to train for a couple of hours.
14      3.77   On or around August or September 2018, I traveled to a facility in Kettle Falls,
15             Washington with Jason Cocke and Krystal Snyder. During the visit, Jason Cocke and
16             Krystal Snyder drove the Ecology vehicle to Lake Roosevelt Houseboat Vacations in
17             Kettle Falls, Washington. Shortly after the facility visit, I contacted Karin Baldwin
18             and informed her of events which took place at the facility which made me
19             uncomfortable. I later requested to withdraw from inspecting the facility due to the
20             most recent events I had experienced and having a possible conflict of interest. I
21             made my request with Karin Baldwin in her office.
22      3.78   On September 4th, 2018, at 10:08 AM, Andrew Kruse comes over to my cubicle and
23             talks about Earl Thomas of the Seattle Seahawks and then starts to talk about Colin
24             Kaepernick and Nike’s new commercial in a negative way. Robert Koster joins in. I
25

26
     COMPLAINT - Page 26 of 70
27
                                                                                      James Bullock
28                                                                                811 W. 15th Ave. Apt. A
                                                                                   Spokane, WA 99203
                                                                                   Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 27 of 70




1              believe these comments were made indirectly to create a hostile work environment
2              for me.
3       3.79   On September 4th, 2018, at 11:09 AM, I sent out a reminder of Ecology policies to the
4              entire Air Quality group at ERO after another inappropriate comment was made about
5              Colin Kaepernick by Andrew Kruse. Both Robert Koster and Andrew Kruse made
6              repeated negative comments about individuals belonging to protected classes which I
7              belong. These were malicious attempts to interfere with my employment agreement at
8              Ecology.
9       3.80   On September 4th, 2018, at 11:30 AM, I reported Andrew Kruse’s behavior to Karin
10             Baldwin in her office.
11      3.81   On September 6th, 2018, I set up a meeting to talk with Andrew Kruse about his
12             behavior. At the meeting, I demanded that he stop with the discrimination. I told
13             Andrew Kruse that I don’t talk about race, religion, and politics at work and the
14             topics are inappropriate which do not support Ecology policies. During our
15             conversation, Andrew Kruse mentioned that he knew Keith Baer at ALK Abello who
16             also worked at Jubilant HollisterStier LLC while I was an employee. I also said that I
17             knew Keith Baer from Jubilant HollisterStier LLC. Andrew Kruse kept saying during
18             the meeting that ALK had a “toxic” environment. I believe these comments are linked
19             to tortious interference and were made to cause mental anguish and anxiety so I
20             would quit.
21      3.82   The only Ecology procedure relating to employee harassment is defined in Ecology
22             policy Chapter 1: Non-Discrimination, Executive Procedure 1-13-01, Filing and
23             Responding to Sexual Harassment Complaints. I followed the employee procedure
24             concerning the complaint I made with Andrew Kruse and no action was
25             communicated or taken by Ecology HR or management.
26
     COMPLAINT - Page 27 of 70
27
                                                                                   James Bullock
28                                                                             811 W. 15th Ave. Apt. A
                                                                                Spokane, WA 99203
                                                                                Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 28 of 70




1       3.83   As of July 2019, my former supervisor from Jubilant HollisterStier is a current
2              employee at ALK Abello in Post Falls, Idaho. My supervisor worked at Jubilant
3              HollisterSter LLC within the Validation department.
4       3.84   My direct supervisor and management illegally terminated my employment from
5              Jubilant HollisterStier LLC during an EEOC mediation on December 11th, 2012.
6       3.85   I filed two EEOC discrimination charges against Jubilant HollisterStier LLC, one in
7              2011, and another in 2012. At these times, I was working within the Validation
8              department. It is highly likely that Jubilant HollisterStier or someone having a
9              connection with them interfered with my employment relationship at Ecology and
10             other organizations.
11      3.86   Within EEOC federal law 42 U.S.C § 704 et. seq. states in relevant part:
12             It shall be an unlawful employment practice for an employer -
               (1) to fail or refuse to hire or to discharge any individual, or otherwise to
13             discriminate against any individual with respect to his compensation, terms,
               conditions, or privileges of employment, because of such individual’s race, color,
14             religion, sex, or national origin; or
               (2) to limit, segregate, or classify his employees or applicants for employment in
15             any way which would deprive or tend to deprive any individual of employment
               opportunities or otherwise adversely affect his status as an employee, because of
16             such individual’s race, color, religion, sex, or national origin.
17
               (a) Discrimination for making charges, testifying, assisting, or participating in
18             enforcement proceedings
               It shall be an unlawful employment practice for an employer to discriminate
19             against any of his employees or applicants for employment, for an employment
               agency, or joint labor--management committee controlling apprenticeship or
20             other training or retraining, including on—the-job training programs, to
               discriminate against any individual, or for a labor organization to discriminate
21             against any member thereof or applicant for membership, because he has
               opposed any practice made an unlawful employment practice by this
22             subchapter, or because he has made a charge, testified, assisted, or participated
               in any manner in an investigation, proceeding, or hearing under this subchapter.
23

24      3.87   There exists a link of elements related to tortious interference and continuing
25             discrimination between my former employers, the comments made by Andrew Kruse,
26
     COMPLAINT - Page 28 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 29 of 70




1              the interview for the Environmental Specialist 3 position, and the discrimination
2              which took place at Ecology.
3              3.87.1   Andrew Kruse, those I interviewed with, and AQ management all knew
4                       about my previous employers. Andrew Kruse repeatedly brought my
5                       previous employers up in conversations. He was also on the interview panel
6                       for jobs which I applied for at Ecology. Andrew Kruse made repeated
7                       derogatory comments to me and others belonging to the same protected
8                       classes which I belong in attempt to create a hostile work environment for
9                       me and interfere with obtaining my probationary requirements.
10             3.87.2   I did not sign a form prohibiting Ecology from contacting former
11                      managers/supervisors or coworkers.
12             3.87.3   I filed previous charges of discrimination against Jubilant HollisterStier LLC
13                      regarding to illegal discrimination and retaliation for whistleblowing where
14                      Jubilant HollisterStier management illegally terminated my employment
15                      during an EEOC mediation. It is illegal to retaliate for filing a charge of
16                      discrimination.
17             3.87.4   Keith Baer worked at Jubilant HollisterStier LLC in Spokane, Washington
18                      and ALK Abello in Post Falls, Idaho and likely knew members of the
19                      Validation management as they were all employees at Jubilant HollisterStier
20                      during the same timeframe. I was also an employee at Jubilant during the
21                      same timeframe. There are other employees now working at ALK Abello
22                      which I also worked with at Jubilant HollisterStier LLC.
23             3.87.5   I experienced behavior from Ecology employees which contributed to delays
24                      linked to interfering with meeting my original probation agreement.
25

26
     COMPLAINT - Page 29 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 30 of 70




1              3.87.6   I was discharged for invalid reasons and after notifying Ecology about rule
2                       violations or perceived violations which are protected actions.
3       3.88   On September 10th, 2018, Andrew Kruse made a comment to me about my meeting
4              with Brian Prisock. Andrew Kruse asked me if the meeting seemed too long. I believe
5              this comment was made by Andrew Kruse to get me to say something negative about
6              Brian Prisock and to provoke division and a hostile work environment.
7       3.89   On September 11th, 2018, at 9:00 AM, I had a meeting in Karin Baldwin’s office. I
8              discussed Andrew Kruse’s behavior with her and that I told him to stop with the
9              discrimination. Karin Baldwin responded by instructing me to not send out policies
10             over email. She also instructed me to write a report for a recent gas terminal
11             inspection where myself and John Poffenroth visited on around August 2018.
12      3.90   On or around September 18th, 2018, I sent Karin Baldwin a draft inspection report for
13             a gas terminal facility that was recently inspected by myself and John Poffenroth.
14             Karin Baldwin sent me an email stating that I did a good job writing the report. The
15             inspection report was approved on September 26th, 2018 which was less than 10
16             calendar days from submitting the initial draft. I also used a previous template written
17             by John Poffenroth for this facility. Karin Baldwin did not give me full credit for
18             conducting this inspection.
19      3.91   On September 19th, 2018, at 9:25 AM, John Poffenroth sent me an email regarding
20             the recent gas terminal inspection. He stated, “This is your facility, take full credit for
21             the work you do!” AQ management did not give me credit for inspecting this facility
22             during a performance evaluation in December 2018.
23      3.92   On September 19th, 2018, at 1:11, PM, John Poffenroth gives me two printed emails I
24             sent to the printer and was looking at them.
25

26
     COMPLAINT - Page 30 of 70
27
                                                                                      James Bullock
28                                                                                811 W. 15th Ave. Apt. A
                                                                                   Spokane, WA 99203
                                                                                   Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 31 of 70




1       3.93   On September 20th, 2018, at 11:15 AM, David Knight said to Robert Koster, “You
2              don’t want to be the weakest link in the group.” I believe this comment was directed
3              toward me to create a hostile work environment.
4       3.94   On September 23rd, 2018, I volunteered for the Lisa Brown for Congress campaign.
5              Lisa Brown is affiliated with the Democratic Party. In conversations with employees
6              at Ecology, I believe that Ecology AQ management were affiliated with the
7              Republican party.
8       3.95   I believe another Ecology employee named Lisa Brown worked under Grant Pfeifer
9              and was leaving Ecology on or around November or December 2018. I believe Grant
10             Pfeifer’s employment ended on or around December 2018 or early 2019.
11      3.96   On September 24th, 2018, at 9:42 AM, Kary Peterson tells Andrew Kruse, “Good
12             Talk.” I believe this comment was repeatedly made out of retaliation for having a
13             discussion with Andrew Kruse in September 2018 and to create a hostile work
14             environment for me.
15      3.97   On September 25th, 2018, I told Gail Wright during Smoke School training in Coeur
16             D’ Alene, Idaho that I was a little tired during the class. Also, Gail Wright drove to a
17             crafts store and soap shop in Coeur D’ Alene, Idaho in a state vehicle.
18      3.98   On September 26th, 2018, at 9:50 AM, Janice Batchelor sent me an email informing
19             me that an inspection report was approved. This was an inspection of a gasoline
20             terminal.
21      3.99   On September 26th, 2018, David Knight comes over to my cubicle and asks me if I
22             was tired during the Smoke training class. This is evidence that I was under increased
23             surveillance by management, harassed, and treated differently.
24      3.100 On September 26th, 2018, Karin Baldwin asks the group via email if anyone had
25             contact with a legislator or their staff in August or September. I responded yes;
26
     COMPLAINT - Page 31 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 32 of 70




1              however, it was in a volunteer capacity. This was only communicated to Karin
2              Baldwin. I believe this served as an additional motive to discriminate and end my
3              employment.
4       3.101 On or around September 2018, Kary Peterson of the AQ management at ERO, hired
5              Vincent Peak. Vincent Peak is an African American male whom was in a relationship
6              with a Caucasian female. During Vincent Peak’s employment at ERO, he and his
7              female partner had a child whom is of African American and Caucasian descent. The
8              AQ management knew about the races of Vincent Peak’s significant other and baby
9              because Vincent Peak sent an email with a picture of his family to the ERO Air
10             group. Vincent Peak and his family are linked to the same protected classes which I
11             belong. Vincent Peak was hired by Kary Peterson and reported to him.
12      3.102 On October 1st, 2018, at 9:00 AM, I asked Karin Baldwin about taking a Chevy Bolt
13             to Olympia for training. Karin said she doesn’t want me to take the Bolt over.
14      3.103 On October 1st, 2018, Jason Cocke made a comment to Gail Wright and Brian Prisock
15             that he is embarrassed to say he’s from Washington State when he goes to Texas.
16             Jason mentioned political parties and being in the wrong territory. I believe this
17             comment was made to create a hostile work environment for me. The State of Texas
18             has a Republican majority government while Washington State has a Democratic
19             majority.
20      3.104 Discrimination based on political affiliation violates the Union CBA.
21      3.105 On October 3rd and 4th, 2018, I attended Investigator Core training at the Department
22             of Enterprise Services (DES) in Olympia with Vincent Peak and Krystal Snyder. I
23             believe Vincent Peak rented a car and brought his significant other and newborn baby
24             with him to the training. Gail Wright also brought a non-Ecology person in an
25             Ecology rented vehicle during her training at San Diego, California in September
26
     COMPLAINT - Page 32 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 33 of 70




1              2018. Gail Wright does not belong to the same protected classes which I or Vincent
2              Peak belong.
3       3.106 On October 8th, 2018, David Knight sends an email to the ERO Air group with an
4              attached meeting agenda for the leadership meeting on October 18th, 2018 at ERO.
5              David Knight listed Daniel Matsche, Krystal Snyder, Vincent Peak, myself, and
6              Andrew Kruse as the new hires. Andrew Kruse was hired approximately one year
7              from this date and was still considered a new hire by management. I believe that the
8              AQ management instructed or encouraged Andrew Kruse, Krystal Snyder, and Daniel
9              Matsche to monitor me and Vincent Peak. Daniel Matsche did not participate during
10             the New Hire Presentation. Andrew Kruse, Krystal Snyder, and Daniel Matsche do
11             not belong to the same protected classes as myself and Vincent Peak.
12      3.107 On October 9th, 2018, at 8:30 AM, Andrew Kruse made a comment that he caught the
13             allotted time for the New Hire Presentation after I already informed the group. I
14             believe this comment was malicious and was intended to create a hostile work
15             environment for me.
16      3.108 On October 9th, 2018, at 3:30 PM, David Knight came over to my cubicle at ERO and
17             says to me that he told Krystal Snyder to tell me to talk to Kathy Taylor after her.
18             After Krystal Snyder finishes talking to Kathy Taylor, she tells me that “I’m up.” As I
19             walked towards the large conference room, Andrew Kruse walks into the conference
20             room, talks to Kathy Taylor already sitting in the conference room, and closes the
21             door. Andrew Kruse comes over to my cubicle after talking to Kathy Taylor and tells
22             me “I’m up.” During my conversation with Kathy Taylor, she asks me about any
23             problems I’m having with Karin Baldwin and she gives me her business card and tells
24             me to contact her if there are any problems. I addressed concerns with diversity and
25

26
     COMPLAINT - Page 33 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 34 of 70




1              inclusion of all employees in this conversation. David Knight interrupts my meeting
2              with Kathy Taylor and reminds her of her flight at about 4:00 PM.
3       3.109 On October 12th, 2018, at 11:30 AM, Kim Alexander comes into the office and said
4              that she cancelled Jason Cocke’s travel plans to attend training in Boise, Idaho. Jason
5              Cocke missed a number of trainings or left early. I don’t believe that Jason Cocke was
6              given a negative performance review as I was. Jason Cocke does not belong to the
7              same protected class as I belong.
8       3.110 On October 15th, 2018, at 3:28 PM, John Poffenroth says to Janice Batchelor that he
9              had a teacher that would put up the wrong equation to tell if students were paying
10             attention or not. This comment gave me concerns about asking verbal questions.
11      3.111 On October 16th, 2018, at 10:32 AM, I sent a revision of the New Hire Presentation
12             slides to the New Hire group and AQ management via email.
13      3.112 On October 16th, 2018 at 11:50 AM, David Knight talks to Karin Baldwin about
14             meeting with her at 2:30 PM. I believe this was a discussion about the new hire
15             presentation.
16      3.113 On October 16th, 2018, at 3:02 PM, Karin Baldwin sent me an email stating it would
17             be fine if I waited until February or March 2019 to attend the required Public
18             Disclosure and Records Management training at ERO and carpool over with Brian
19             Prisock and Jason Cocke for EPA ICIS training in Seattle. I believe this was an
20             attempt to delay my training and development, put me in jeopardy of not completing
21             my training requirements, and put me in jeopardy of not meeting my probationary
22             requirements. This is another example of interference.
23      3.114 Public Disclosure and Records Management training is a required training at Ecology
24             where there was a six month timeline to complete it from the date of hire.
25

26
     COMPLAINT - Page 34 of 70
27
                                                                                   James Bullock
28                                                                             811 W. 15th Ave. Apt. A
                                                                                Spokane, WA 99203
                                                                                Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 35 of 70




1       3.115 On October 17th, 2018, at ~7:00 AM, John Poffenroth was sitting in his truck outside
2              of the Ecology building. He sees me walking toward the building and says “You’re
3              walking to work?” as he is getting out of his truck. I believe this event was in
4              retaliation for the content contained within my slides for the new hire presentation.
5       3.116 On October 17th, 2018, at 7:44 AM, I received an email from David Knight
6              requesting me to shorten my new hire presentation slides. David Knight requested
7              that I work within the new hire group. On David Knight’s meeting agenda for the
8              October leadership meeting at ERO, he allotted 60 minutes for the New Hire
9              Presentation. David Knight did not shorten Andrew Kruse’s presentation after he
10             arrived late during the leadership meetings. David Knight moved Andrew Kruse’s
11             presentation later in the day where it wasn’t shortened and cut into the new hire
12             presentation time.
13      3.117 On October 17th, 2018, at 8:05 AM, I sent David Knight a meeting invitation
14             acceptance regarding to the New Hire Presentation slides. David Knight sent me an
15             invitation at 7:44 AM to attend a meeting in the afternoon with management about the
16             new hire presentation PowerPoint slides on October 17th, 2018. Karin Baldwin, Kary
17             Peterson, David Knight, Vincent Peak, myself, and Krystal Snyder were all in
18             attendance in the small Air Quality conference room.
19             3.117.1 During the meeting, David Knight instructed the new hires to set a limit of
20                      four slides each for the New Hire Presentation after I created approximately
21                      11 slides.
22             3.117.2 I also explained to David Knight that I scheduled the new hire meetings and
23                      worked collaboratively with the group to create the slides. I believe David
24                      Knights’ comments regarding “not working in the group” were made to
25                      undermine my performance and make it appear as if I didn’t want to work
26
     COMPLAINT - Page 35 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 36 of 70




1                       with others. Also, I believe that David Knight’s request to shorten the new
2                       hire presentation was intentionally made to weaken my ability to present
3                       information and display my verbal communication skills to AQP leadership,
4                       in addition to, prevent identified AQP training deficiencies from being
5                       communicated to senior AQP management.
6       3.118 On October 17th, 2018, at 8:10 AM, Kary Peterson talked to Janice Batchelor about
7              the new hire presentation meeting. He said that Krystal Snyder is a “good hire” and a
8              “go getter.” I believe this comment was made in retaliation for content I placed within
9              the new hire presentation slides that were sent to AQ management.
10      3.119 On October 18th, 2018, at 7:45 AM, David Knight comes over to my cubicle and says,
11             “the leadership team only comes here once per year.” I believe this comment was
12             made in such a way to make it appear as though I didn’t want to talk in front of the
13             AQ leadership. I believe AQ management was trying to build a case that I had a
14             verbal communication problem.
15      3.120 On October 18th, 2018, at 8:30 AM, Janice Batchelor informs me that Karin Baldwin
16             sent her the new hire presentation PowerPoint on October 17th, 2018. Karin Baldwin
17             did not communicate to me that she sent the presentation to Janice Batchelor. I
18             believe Karin Baldwin intentionally did not communicate information to me to create
19             a lack of inclusion and a hostile work environment for me.
20      3.121 On October 18th, 2018, Andrew Kruse comes into the office at 9:57 AM and says that
21             he encountered delays from his training trip in New Orleans. Andrew Kruse was
22             scheduled to give his presentation from 9:00 AM to 10:00 AM with Gail Wright.
23             David Knight did not discipline Andrew Kruse and moved his presentation to a later
24             timeslot after lunch which shortened the New Hire Presentation timeslot. The New
25             Hire Presentation was originally allotted 60 minutes according to David Knight’s
26
     COMPLAINT - Page 36 of 70
27
                                                                                   James Bullock
28                                                                             811 W. 15th Ave. Apt. A
                                                                                Spokane, WA 99203
                                                                                Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 37 of 70




1              agenda. I believe David Knight shortened the New Hire Presentation to make my
2              portion of the presentation shorter.
3       3.122 On October 18th, 2018, Krystal Snyder asked me to send her a copy of the leadership
4              meeting agenda which David Knight previously sent out to the ERO group. I sent
5              Krystal Snyder the meeting agenda via email at 10:42 AM. At 10:50 AM, Andrew
6              Kruse asks me to send him an attachment of the same meeting agenda to him. I
7              believe that the AQ management instructed or encouraged Andrew Kruse and Krystal
8              Snyder to harass me to see if I would send them requested information since they had
9              already received it from David Knights’ previous email on October 8th, 2018.
10      3.123 On October 18th, 2018, in the large AQ conference room, myself, Krystal Snyder,
11             Vincent Peak, and Andrew Kruse present the new hire presentation to the AQP
12             leadership before the lunch break which was shortened by David Knight. Andrew
13             Kruse gave his cattle feeder’s presentation after the lunch break which was not
14             shortened by David Knight.
15      3.124 On October 19th, 2018, at 8:27 AM, Kathy Taylor comes over to talk to Robert Koster
16             and not me while I was at my cubicle. Robert Koster was also at his cubicle. I believe
17             this event was used to create isolation and a hostile work environment for me. Kathy
18             Taylor does not belong to the same protected class which I belong.
19      3.125 On October 19th, 2018, at 1:30 pm, I informed Karin Baldwin about the lack of
20             enforcement of NESHAP regulations with auto body shops. This was a protected
21             activity.
22      3.126 On October 22nd, 2018, at 7:15 AM, Kary Peterson brings up Mormons with me,
23             Andrew Kruse, and Jenny Filipy. He says that he wanted to tell the Leadership team
24             how much “ERO rocks.” As he walks away, he told Andrew Kruse “Good talk.” He
25             also said to Andrew Kruse, “James told me to tell you that” after mentioning his
26
     COMPLAINT - Page 37 of 70
27
                                                                                  James Bullock
28                                                                            811 W. 15th Ave. Apt. A
                                                                               Spokane, WA 99203
                                                                               Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 38 of 70




1              presentation at the leadership meeting last week. On multiple occasions after I had the
2              September 2018 discussion with Andrew Kruse, Kary Peterson came over and said,
3              “Good Talk” to Andrew Kruse at his cubicle. Andrew Kruse sat directly across from
4              my cubicle in the AQ department at ERO. I believe Kary Peterson made these
5              comments out of retaliation, to create a hostile work environment for me, and to
6              discriminate against me.
7       3.127 On October 22nd, 2018, at 11:00 AM, a meeting was held in Karin Baldwin’s office.
8              Myself, John Poffenroth, and Karin Baldwin were the attendees. I asked questions
9              about the NESHAP requirements and why they aren’t in the permit and inspection
10             letters. I also asked about the enforcement of painter training and certification, VOC
11             material requirements, and methylene chloride mitigation plans. John Poffenroth said
12             that “Ecology doesn’t look at that.” This was a protected activity.
13      3.128 On October 23rd, 2018, at 1:00 PM, an inspector meeting was held. The attendees
14             were myself, Karin Baldwin, John Poffenroth, and Gail Wright. I brought up the
15             problem with the permit needing to be updated to reflect all specific NESHAP
16             requirements. Karin Baldwin said during the meeting that we don’t want to go out to
17             do inspections to “ding” them. This was a protected activity.
18      3.129 On or around October 25th and 26th, 2018, I conducted inspections on four auto body
19             shop facilities. Two were conducted with John Poffenroth per the request of Karin
20             Baldwin.
21      3.130 On October 29th, 2018, I informed auto body facilities and management about the
22             lack of compliance with federal regulations via email. Karin Baldwin was copied.
23      3.131 On October 29th, 2018, at 2:00 PM, I travel with Gail Wright to Phoenix, Arizona for
24             EPA training from October 30th to November 1st, 2018.
25

26
     COMPLAINT - Page 38 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 39 of 70




1       3.132 On October 29th, 2018, David Knight sends an email to the group that he and Kary
2              Peterson decided to end Vincent Peak’s employment. Vincent Peak is linked to the
3              same protected classes which I belong.
4       3.133 On October 31st, 2018, Karin Baldwin sent me an email at my personal email address
5              instructing me to submit my timesheet.
6       3.134 On November 1st, 2018, Karin Baldwin sends me another email at my personal email
7              address requesting me to make changes to my timesheet.
8       3.135 On November 5th, 2018, I attended Public Disclosure training at CRO in Union Gap,
9              Washington. The training instructed employees to not use personal email addresses
10             for State business. Karin Baldwin likely knew not to send emails to personal
11             addresses due to working at Ecology for a significant period of time.
12      3.136 On November 6th and 7th, 2018, I attended EPA ICIS training at Seattle. Jason Cocke
13             and Brian Prisock attended training on November 6th, 2018, but did not attend
14             training on November 7th, 2018. Rhonda Snoddy and Jason Swift were both present
15             representing the Environmental Protection Agency (EPA). Karin Baldwin previously
16             encouraged me to carpool with Jason and Brian for the training. I don’t believe that
17             Jason or Brian were disciplined for not attending the second day of ICIS training.
18      3.137 I had difficulty gaining access to the EPA ICIS database where I couldn’t gain access
19             until the ICIS training in November 2018.
20      3.138 On November 12th, 2018, at 9:00 AM, In Karin Baldwin’s office, Karin Baldwin said
21             to me that her neighbors are “white trash” and store junk vehicles on their property.
22             Karin also mentioned sending her an evaluation of her by the end of November. She
23             told me that I can put it on her chair and it can be anonymous. Karin said that she told
24             everyone to provide feedback. I did not send Karin Baldwin feedback due to fear of
25

26
     COMPLAINT - Page 39 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 40 of 70




1              retaliation. Karin Baldwin also made a derogatory comment at Robert Koster’s
2              cubicle about Irish people, while Jenny Filipy was present.
3       3.139 On or around November 15th, 2018, I inspected two auto body facilities.
4       3.140 On November 16th, 2018, at 7:00 AM, Andrew Kruse says to Brian Prisock, “Is it
5              time to go home yet?” I believe this comment was made to create a negative and
6              hostile work environment for me.
7       3.141 On November 21st through the 27th, I submitted my initial draft reports for the six
8              facilities that I inspected on or around October 25th, 26th, and November 15th, 2018, to
9              Janice Batchelor and Karin Baldwin via email.
10      3.142 On November 26th, 2018, at 8:15 AM, Karin Baldwin and David Knight talk to
11             Andrew Kruse about the Apple Cup game. They said that they were upset that the
12             Cougars lost. Karin Baldwin made a comment and said that I was turning up my
13             earphones. Robert Koster walks by and says, “Go Dawgs.” I believe that Ecology
14             employees were attempting to get me to say something negative about the
15             Washington State Cougars football team.
16      3.143 On November 27th, 2018, at 1:47 PM, Karin Baldwin sent me an email requesting a
17             quick check in with me. I replied that I could stop by tomorrow morning.
18      3.144 On November 28th, 2018, at 8:00 AM, Kary Peterson comes over to my cubicle and
19             says to me and Andrew Kruse that we should all fly, rent a car, stay in a hotel, and
20             head down to Frisco Texas for the Eastern game. I declined the offer. Andrew Kruse
21             tells me “ata kid” in regards to me wearing Seahawk colors. I believe this was an
22             attempt by Kary Peterson to weaken the case of discrimination if I had accepted his
23             invitation. Also, I believe that Andrew Kruse made his comment to disparage me.
24      3.145 On November 28th, 2018, at 8:50 AM, Kary Peterson says to Janice Batchelor, “Who
25             says she’ll make her probation period.” Kary Peterson said that Krystal Snyder’s
26
     COMPLAINT - Page 40 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 41 of 70




1              probation period is in December. He also said that she keeps asking for stuff and he
2              says no. Kary Peterson mentions documenting to Janice Batchelor and John
3              Poffenroth. I believe that AQ management had discussed the extension of my
4              probation with others in the department.
5       3.146 On November 28th, 2018, at 9:45 AM, I spoke to Janice Batchelor about Christmas
6              break and the four reports for auto body shops which I submitted for review. I
7              notified Janice Batchelor about pagination errors within an auto body shop report.
8              After review, a missing page three of seven and four of seven were identified at the
9              top of two pages. I believe Karin Baldwin or another employee maliciously deleted
10             the page numbers to undermine my performance and create delays.
11      3.147 On November 28th, 2018, at 10:45 AM, Karin Baldwin calls a meeting with me in her
12             office.
13             3.147.1 Karin informed me that she was going to extend my probation period for
14                       non-disciplinary reasons and said it was to make sure I was comfortable.
15             3.147.2 Karin Baldwin approved 40 Hour Hazwoper training and then blamed me
16                       for having a communication problem regarding to scheduling the 40 Hour
17                       Hazwoper training in December 2018 rather than in March 2019. Karin
18                       blamed me for incorrectly routing my travel form for the 40 Hour Hazwoper
19                       training. At that time, Janice Batchelor was out of office where I submitted
20                       the form to Kim Alexander.
21             3.147.3 Karin informed me that I did not complete six inspections in time. I
22                       informed Karin Baldwin about our agreement in August and that Jason
23                       Cocke just recently completed his inspection on a facility in Kettle Falls.
24

25

26
     COMPLAINT - Page 41 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 42 of 70




1              3.147.4 Karin Baldwin also told me that I didn’t ask enough questions and that she
2                        wanted me to make formatting and verbiage changes within the reports after
3                        I followed previously approved report templates.
4              3.147.5 Karin Baldwin also instructed me to add more photos into the reports where
5                        most of the reports did not contain photos within them.
6              3.147.6 Karin Baldwin also instructed me to use templates created by Shawn Nolph
7                        from CRO and attached one of his templates with my draft report. Everyone
8                        in the department created their own templates for reports and check sheets.
9              3.147.7 Karin Baldwin handed me a hand copy of excessive changes to formatting
10                       and verbiage within my inspection report of an auto body shop facility.
11                       Karin Baldwin made handwritten comments which included making the
12                       change from “The AQP determined” to “I determined.” This created liability
13                       concerns of making decisions out of the scope of my authority. The changes
14                       did not have a signature attached or linked with the document which posed
15                       ethical concerns.
16      3.148 On November 28th, 2018, at 1:36 PM, I sent an email to Karin Baldwin (copying
17             Grant Pfeifer (ERO Regional Director) and David Knight) with attached meeting
18             minutes from August 21st, 2018, containing the agreement for meeting my probation
19             period requirements and minutes from the meeting in Karin’s office on November
20             28th, 2018, at 10:45 AM. Within this email contained the following:
21             3.148.1    I disagreed with the decision to extend my probation,
22             3.148.2    I requested the specific rules used for making the determination to extend
23                        my probation,
24

25

26
     COMPLAINT - Page 42 of 70
27
                                                                                      James Bullock
28                                                                                811 W. 15th Ave. Apt. A
                                                                                   Spokane, WA 99203
                                                                                   Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 43 of 70




1              3.148.3   I demanded for discrimination to stop immediately. If I was not being
2                        discriminated against, then I was willing to resolve the matter in a fair and
3                        collaborative way,
4              3.148.4   Also, I requested to file a grievance if I was being discriminated against in
5                        any form. I did not receive a written response. There was no action taken
6                        by management nor communicated to me,
7              3.148.5   There was discussion concerning my safety and taking 40 Hour Hazwoper
8                        training. Also, I was blamed for incorrectly routing the travel form. I gave
9                        the travel form to Kim Alexander due to Janice Batchelor being out of
10                       office,
11             3.148.6   Karin said that I did not perform the required number of inspections and I
12                       performed them late. However, the agreement we made contradicts her
13                       evaluation. Also, Jason Cocke performed inspections late,
14             3.148.7   Karin said that I didn’t ask enough questions and I did not participate
15                       within the group which was not true,
16             3.148.8   I informed Karin Baldwin about violations of Ecology policies concerning
17                       discrimination and diversity during the meeting,
18             3.148.9   I requested SMART goals that are Specific, Measurable, Attainable,
19                       Realistic, and have timeline,
20             3.148.10 I requested that any important decisions related to my employment are put
21                       into writing to mitigate conflict,
22             3.148.11 Karin Baldwin requested that I add more photos and instructions within my
23                       reports after I used previously approved report templates of the same
24                       facilities,
25

26
     COMPLAINT - Page 43 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 44 of 70




1              3.148.12 Karin Baldwin requested that I change my title to a Compliance Assurance
2                        Specialist within my reports which I completed.
3       3.149 On November 28th, 2018, at 1:53 PM, I sent Karin Baldwin an email with two
4              attached reports for two auto body shops. David Knight and Grant Pfeifer were
5              copied.
6       3.150 On November 29th, 2018, at 11:21 AM, Janice Batchelor sends an email to the AQ
7              group. The email states, “Regardless if you are attending the off-site section meeting
8              or not, please send Dave your answers to the following two questions. 1. What is a
9              goal or activity you want to accomplish in 2019? 2. What would your life slogan be? I
10             have set up this email so that all replies will go directly to Dave only. Replies are
11             needed by 11a.m. on Monday, December 3rd.” I replied back on November 29th, 2018
12             at 12:05 PM, “1. I would like to make it past my probationary period on 1/9/2019. I
13             would also like to complete a department or agency project by the end of 2019. 2. I
14             have many, but one is: “Do things better than they’ve ever been done before.”” I
15             believe the request by David Knight was sent in an attempt to discriminate against me
16             and undermine my performance if I didn’t respond within the specified timeline.
17      3.151 On November 29th, 2018, at 12:21 PM, David Knight sends an email to the group
18             stating, “Please make sure you send me something that you would not be embarrassed
19             for everyone to hear.” I believe this comment was directed toward me in retaliation
20             and to create a hostile work environment.
21      3.152 On November 29th, 2018, at 4:17 PM, I sent Karin Baldwin an email copying David
22             Knight that I would like to know by sometime tomorrow if she’s still going to request
23             HR to extend my probationary period.
24      3.153 On November 30th, 2018, at 11:00 AM, I had a meeting with Karin Baldwin and
25             David Knight in the small Air Quality conference room.
26
     COMPLAINT - Page 44 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 45 of 70




1              3.153.1   David Knight told me that he passed my application on because I was
2                        process oriented.
3              3.153.2   David Knight also said that he wanted to extend my probation to make sure
4                        that I was comfortable and it was non-disciplinary.
5              3.153.3   David Knight said that he thought Karin Baldwin is objective and backed
6                        her 100%.
7              3.153.4   David Knight also said to me that I needed to improve my relationship with
8                        my supervisor, Karin Baldwin.
9              3.153.5   I asked Karin Baldwin and David Knight if they were discriminating
10                       against me. They answered, “no.”
11             3.153.6   I explained to Karin Baldwin that I need to be given a fair opportunity to
12                       correct any perceived issues before I am given an evaluation and that didn’t
13                       happen. This is also stated in the CBA.
14             3.153.7   I explained to Karin Baldwin and David Knight that I needed my boss to be
15                       my advocate and have my back. I explained to them that I expected correct
16                       information to be passed on to me as well. I also said that I’m still learning
17                       and understanding the standard for writing reports since they are still
18                       changing.
19             3.153.8   Karin told me that the main reason for extending my probation was due to a
20                       verbal communication issue. Karin also said that the reason for extending
21                       the probation was due to scheduling the 40 Hour Hazwoper training at the
22                       wrong time. David Knight refused to inquire with the entire group about
23                       Karin’s perception of me having a verbal communication issue after I
24                       proposed this during the meeting. Karin Baldwin approved my request for
25

26
     COMPLAINT - Page 45 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 46 of 70




1                        40 Hour Hazwoper training through the Learning Management System
2                        (LMS) before notifying me of having a communication issue.
3              3.153.9   Both David Knight and Karin Baldwin could not answer the question of
4                        what rule(s) do they follow for extending probation periods.
5              3.153.10 David Knight and Karin Baldwin had to confer with legal counsel about
6                        having inspectors making determinations within inspection reports. David
7                        Knight gave me advice to use my own judgement.
8              3.153.11 David Knight said that the 40 Hour Hazwoper training was not important
9                        and that going out into the field was important. I said that I wanted to be
10                       safe when performing my job duties.
11             3.153.12 Karin Baldwin wanted me to talk to Robert Koster about permits.
12             3.153.13 Karin Baldwin said that I performed my inspections late. I mentioned that
13                       this determination was not consistent with our previous agreement and that
14                       Jason “Jake” Cocke just performed an inspection on a facility in Kettle
15                       Falls, Washington.
16             3.153.14 David Knight said to me to stop trying to change the agency. He also said
17                       to me that, “You don’t have to be perfect.”
18             3.153.15 No actions were communicated to me of a discrimination investigation.
19      3.154 CBA Article 5.1C states in relevant part:
20             To recognize employee accomplishments and address performance issues in a
               timely manner, discussions between the employee and the supervisor will occur
21             throughout the evaluation period. Performance problems will be brought to the
               attention of the employee to give the employee the opportunity to receive any
22             needed additional training and/or to correct the problem before it is mentioned
               in an evaluation. Such discussions will be documented in the supervisor’s file.
23

24      3.155 CBA Article 5.2B states in relevant part:
25             The supervisor will discuss the evaluation with the employee. The employee will
               have the opportunity to provide feedback on the evaluation.
26
     COMPLAINT - Page 46 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 47 of 70




1

2       3.156 On November 30th, 2018, at 1:00 PM, there was an inspector meeting. Myself, Karin
3              Baldwin, Gail Wright, Janice Batchelor, and John Poffenroth were in attendance.
4              3.156.1 Janice Batchelor was providing Microsoft Word Accessibility training.
5              3.156.2 David Knight interrupted the weekly inspector meeting held in the small
6                      conference room and asked Karin Baldwin if he could borrow me for a
7                      minute.
8              3.156.3 During the meeting with David Knight in his office, he asked me about the
9                      federal regulations within the permits. I explained change control processes
10                     and what needs to be changed within the General Order permit for auto body
11                     shops. David Knight told me that I could take his job.
12             3.156.4 During the inspector meeting, Karin Baldwin made a comment saying that
13                     she didn’t think there was a problem with having the inspector make
14                     determinations within the reports since Kathy Taylor signs our employment
15                     documents. Karin Baldwin said that she would confer with legal counsel
16                     about inspectors making determinations within reports.
17             3.156.5 During the meeting, Janice Batchelor said to me that my report templates for
18                     the auto body shops were good and they want to use them.
19             3.156.6 Karin Baldwin asked me to help her configure the reading statistics in
20                     Microsoft Word. The instructions I gave to Karin worked.
21      3.157 In December of 2018, I received a Jury Summons in the mail from Spokane County
22             Superior Court to participate in Jury Duty from February to March 1st, 2019. I
23             contacted Karin Baldwin and notified her that I was going to reschedule jury duty.
24             Karin Baldwin sent me an email with comments about our conversation in her office
25

26
     COMPLAINT - Page 47 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 48 of 70




1              stating that I was going to cancel Jury Duty which was not correct. It is illegal to
2              discriminate against an employee for participating in jury duty.
3       3.158 While I was attending 40 Hour Hazwoper training at Ecology Headquarters in Lacey,
4              Washington from December 3rd, 2018, to December 7th, 2018, Karin Baldwin sent out
5              an email to her staff about following procedures for checking in and out of office and
6              leaving out of office messages on Outlook and voicemail when not in the office.
7              Andrew Kruse was telecommuting on December 12th, 2018, where he did not leave a
8              phone number or cell number as instructed in Karin Baldwin’s email sent on
9              December 3rd, 2018. Karin Baldwin had sent out other emails with important
10             information and instructions while I was traveling for training. I believe these emails
11             were retaliatory and an attempt to undermine my performance. I don’t believe that
12             Andrew Kruse was negatively criticized for not following procedures.
13      3.159 On or around December 2018, I received a canceled meeting notification from Karin
14             Baldwin where my name was put last on the list. The meeting was scheduled for
15             December 3rd, 2018. I believe this was malicious and discriminatory given the pattern
16             of behavior exhibited.
17      3.160 On December 4th, 2018, at 4:30 PM, I made a complaint of discrimination to Kathy
18             Taylor in her office at Lacey, Washington Ecology Headquarters. Kathy Taylor gave
19             me advice to schedule time to have conversations with the group at ERO. I believe
20             Kathy Taylor was contributing to the discrimination by not taking appropriate action
21             to resolve the matter and encouraging actions which would contribute to creating
22             delays of my work. There was no action or discipline communicated to me after this
23             conversation where the discrimination and harassment continued.
24      3.161 On December 5th, 2018, Jason Cocke sent out an email displaying a written
25             communication issue. Jason “Jake” Cocke and Brian Prisock also attended ICIS
26
     COMPLAINT - Page 48 of 70
27
                                                                                      James Bullock
28                                                                                811 W. 15th Ave. Apt. A
                                                                                   Spokane, WA 99203
                                                                                   Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 49 of 70




1              training with me in November 2018. Both Jason Cocke and Brian Prisock left ICIS
2              training early in Seattle. Gail Wright also said that Jason left training early when she
3              went with Jason to Nevada. Jason Cocke also announced in the office that he passed
4              his incinerator training but failed the air quality section. Both Jason Cocke and Brian
5              Prisock missed numerous days of work where I didn’t miss any. Jason Cocke or Brian
6              Prisock were not disciplined, negatively criticized, or terminated as I was. Both Jason
7              Cocke and Brian Prisock do not belong to the same protected classes which I belong.
8       3.162 On December 5th, 2018, Karin Baldwin sends me an email requesting me to fill out
9              trainings that I would like to take after January 9th, 2019. I sent Karin Baldwin back
10             the training list on or around December 2018 or January 2019. Some of the trainings I
11             sent to Karin Baldwin were Ethics Bowl training, SharePoint training, ASQ Lean Six
12             Sigma Conference and training in Arizona, and Investigator training in Sacramento,
13             California, in February 2019. I believe Krystal Snyder was granted the same
14             investigator training in Sacramento, California which I requested previously, but was
15             denied by Karin Baldwin. This is disparate treatment by AQ management.
16      3.163 On December 10th, 2018, at 10:06 AM, I sent an email to the group (Gail Wright,
17             Jason Cocke, John Poffenroth, and Karin Baldwin) regarding to traveling to Portland
18             for the Investigator training. There was no reply out of office message from Jason
19             Cocke. This was after Karin Baldwin instructed everyone to leave a reply message
20             when out of office in her December 3rd email.
21      3.164 On December 10th, 2018, at 10:44 AM, Karin Baldwin sends me an email stating to
22             remember that the rental car is intended for business and only Ecology employees are
23             permitted to ride or use the vehicles. This email was not sent out to the group which is
24             disparate treatment.
25

26
     COMPLAINT - Page 49 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 50 of 70




1       3.165 On December 11th, 2018, at 8:00 AM, I attended and completed the Defensive
2              Driving training at ERO. Krystal Snyder was also in attendance.
3       3.166 On December 11th, 2018, at 11:45 AM, David Knight asks me what car insurance I
4              had after taking the Defensive Driving training. Based on previous behavior, I believe
5              David Knight asked me if I had insurance to find a reason to end my employment.
6       3.167 On December 11th, 2018, at 12:16 PM, I sent Karin Baldwin an email informing her
7              that I placed my travel form for the 40 Hour Hazwoper training in her inbox. Karin
8              Baldwin replied stating that she would take a look and pass it on to David Knight.
9              The travel form was still in her inbox unsigned as of December 18th, 2018.
10      3.168 On December 11th, 2018, at 3:30 PM, David Knight comes over and talks to Andrew
11             Kruse about Patrick Mahomes the quarterback for the Kansas City Chiefs. Andrew
12             Kruse says that Patrick Mahomes looks like a “kid.” Then Andrew Kruse says that
13             they all look like “kids.” Due to the pattern of behavior, I believe this was another
14             derogatory act toward those belonging to the same protected class which I belong.
15      3.169 On December 11th, 2018, I attended an offsite union meeting and was invited to be
16             part of the local 1221 Executive Board. Ecology employee and Union Steward Llyn
17             Doremus was also present at the meeting. I first notified Llyn Doremus of the
18             extension of my probation and discrimination after the union meeting. Llyn Doremus
19             said to me that “there are ways of getting around that.” Llyn Doremus does not
20             belong to the same protected classes which I belong.
21      3.170 On December 12th, 2018, I have a meeting with Llyn Doremus in the small water
22             quality meeting room on the first floor at ERO.
23             3.170.1 Llyn Doremus told me that she doesn’t think that Karin Baldwin is a racist
24                      because she adopts two black kids.
25

26
     COMPLAINT - Page 50 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 51 of 70




1              3.170.2 She also told me that “if the Governor knew about what was going on in the
2                       agency, that he would shut it down.”
3              3.170.3 Llyn Doremus also told me that she knew Karin Baldwin and David Knight
4                       well and they would fire me if I filed a grievance.
5              3.170.4 Llyn Doremus is a trained union Steward and I relied on her advice. I did
6                       not file a grievance. I believe that Llyn Doremus’ actions were intentional
7                       and contributed to discrimination against me.
8       3.171 Within EEOC law 42 U.S.C § 703 et. seq. it states in relevant part:
9              (c) Labor organization practices
               It shall be an unlawful employment practice for a labor organization-
10             (1) to exclude or to expel from its membership, or otherwise to discriminate
               against, any individual because of his race, color, religion, sex, or national
11             origin;
               (2) to limit, segregate, or classify its membership or applicants for membership,
12             or to classify or fail or refuse to refer for employment any individual, in any way
               which would deprive or tend to deprive any individual of employment
13             opportunities, or would limit such employment opportunities or otherwise
               adversely affect his status as an employee or as an applicant for employment,
14             because of such individual’s race, color, religion, sex, or national origin; or
               (3) to cause or attempt to cause an employer to discriminate against an
15             individual in violation of this section.
16

17      3.172 On December 13th, 2018, at 10:00 AM, Karin Baldwin requests that I give her a list of
18             four facilities that are in operation in January and February. I sent Karin Baldwin an
19             email containing the minutes at 12:55 PM. I did not agree to the additional requests. I
20             believe this request was made in retaliation for making a complaint about her to
21             Kathy Taylor, making a complaint to a union steward, participating in union
22             activities, to interfere with meeting my probationary requirements, and other
23             protected classes or actions.
24      3.173 On December 13th, 2018, at 1:00 PM, During an inspector meeting with Gail Wright,
25             Jason Cocke, and Karin Baldwin, I displayed a risk assessment matrix for prioritizing
26
     COMPLAINT - Page 51 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 52 of 70




1              inspections. I asked a question about the storage of videos in the PIMS database.
2              Karin Baldwin advised me to ask the Central Records staff.
3       3.174 On December 14th, 2018, at 4:55 PM, Karin Baldwin sent me an email with
4              corrections made to my minutes sent on December 13th, 2018, at 12:55 PM. Karin
5              Baldwin changed the due date of sending four facilities to her from January 7th, 2019
6              to January 4th, 2019. Karin Baldwin increased standards of meeting my probationary
7              requirements to cause tortious interference.
8       3.175 On December 18th, 2018, an inspection report of one auto body shop was approved
9              and sent out into the mail.
10      3.176 On December 18th, 2018, I inquired to Janice Batchelor about the travel form for the
11             Advanced Investigator training course at DES in Olympia on January 7th, 2019.
12             Janice said that she never received it. I looked inside Karin Baldwin’s inbox and the
13             travel form was still in her inbox unsigned. This was after I sent Karin Baldwin an
14             email informing her that the travel form was placed in her inbox. I believe that Karin
15             Baldwin intentionally left the travel form in her inbox to retaliate for requesting 40
16             Hour Hazwoper training, create delays of my training, to undermine my performance,
17             and interfere with obtaining my probationary requirements.
18      3.177 On December 18th, 2018, at 2:01 PM, Jason Cocke was not present at the all staff
19             section meeting held in the large AQ conference room.
20      3.178 On December 19th, 2018, Karin Baldwin delays approval of my auto body reports and
21             submits questions about the Operation and Maintenance manual and methylene
22             chloride requirements for auto body shops. Karin Baldwin continued to make
23             numerous changes to my reports. All of my reports were submitted to her for review
24             by November 28th, 2018. I believe Karin Baldwin made numerous changes to cause
25             delayed approval of my reports in order to undermine my performance, retaliate for
26
     COMPLAINT - Page 52 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 53 of 70




1              inquiring about the enforcement of federal regulations, give me a negative
2              performance evaluation, and interfere with me meeting my probationary period
3              requirements.
4       3.179 On December 20th, 2018, David Knight asks Neil Hodgson where he’s going. Neil
5              says Colville. Jason Cocke and Andrew Kruse also went to Colville earlier in the day
6              and did not carpool with Neil.
7       3.180 On December 21st, 2018, at 8:30 AM, Karin Baldwin was talking to Andrew Kruse
8              about Andrew knowing a relative that works for the Department of Social Health
9              Services (DSHS).
10      3.181 On December 21st, 2018, at 9:27 AM, Karin Baldwin sent me an email stating that
11             she put together agenda for our 1 on 1 sessions and that we’ll be going over the
12             probation extension documents.
13      3.182 On December 21st, 2018, at 10:00 AM, I have a meeting with Karin Baldwin in her
14             office.
15             3.182.1 I receive a negative performance review by Karin Baldwin and Stuart Clark.
16             3.182.2 Karin Baldwin gives me an unsigned performance improvement plan
17                       delivered to me by hand.
18             3.182.3 Karin Baldwin hand delivers a letter to me dated on December 20th, 2018, by
19                       Stuart Clark. The letter stated that I only completed one inspection of only
20                       one type of facility, to date. It also stated that my probation was being
21                       extended based on reasons related to my performance (disciplinary reasons).
22             3.182.4 I disagreed with the evaluation by both Karin Baldwin and Stuart Clark and
23                       requested a complete and objective review of my performance.
24      3.183 On December 28th, 2018, four reports were approved and sent into the mail. I sent
25             Karin Baldwin an email providing completion of six facilities (one gasoline terminal
26
     COMPLAINT - Page 53 of 70
27
                                                                                      James Bullock
28                                                                                811 W. 15th Ave. Apt. A
                                                                                   Spokane, WA 99203
                                                                                   Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 54 of 70




1              on September 26th, 2018, one auto body shop on December 18th, 2018 and four auto
2              body shops on December 28th, 2018). One auto body shop which I performed an
3              independent file review, site visit, and documentation of, which I could not gain
4              access to, was not approved but the report was submitted. It took less than 10
5              calendar days to approve the first report in September 2018. It took over 30 days to
6              approve five auto body reports that were submitted by November 28th, 2018. These
7              reports were also created from a template that I used from a report that was approved
8              on December 18th, 2018 for an auto body shop. Karin Baldwin and the AQP
9              management intentionally delayed approving my reports to undermine my
10             performance, give me a negative performance evaluation, and interfere with me
11             meeting my probationary requirements. I was not given credit for creating report
12             templates of the same type of facility, completing seven reports on time, including
13             higher quality within the reports, and completing an independent file review, site
14             visit, and documentation on a facility that was closed. I believe that these actions
15             taken by AQ management were out of malice intent and linked to retaliation,
16             discrimination, and tortious interference.
17      3.184 There was no written definition of a completed inspection within the AQP’s
18             processes, procedures, or manuals. The only existing written guidance, to complete an
19             inspection report, was a timeline of 30 days provided within the Air Quality
20             Investigator Manual (page 109, line 3.6.5). The manual did not provide a specific
21             definition of a complete inspection. The AQ management exploited deficient
22             processes and procedures to discriminate by making varied changes, creating delays,
23             and targeting me due to protected classes which I belong and the protected actions I
24             took. The AQ management subjected me to higher standards than others and did not
25             consistently apply those standards within the entire department.
26
     COMPLAINT - Page 54 of 70
27
                                                                                      James Bullock
28                                                                                811 W. 15th Ave. Apt. A
                                                                                   Spokane, WA 99203
                                                                                   Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 55 of 70




1       3.185 On December 29th, 2018, I rescheduled jury duty for April 2019 and notified Karin
2              Baldwin shortly after.
3       3.186 On January 2nd, 2019, at 11:34 AM, I sent a list of eight facilities, potentially in
4              operation in January and February 2019, to John Poffenroth. John Poffenroth sent a
5              reply back on January 2nd, 2019, at 12:17 PM copying Karin Baldwin, Gail Wright,
6              and himself.
7       3.187 On January 3rd, 2019, I attended Asbestos training at ERO. Karin Baldwin and
8              Andrew Kruse were in attendance. The instructor told the class that auto body shops
9              contain asbestos. I also helped an Ecology employee from CRO since they arrived
10             late to the training. Andrew Kruse made a negative comment about the instructor after
11             the class and attempted to get me to say something negative about the instructor.
12      3.188 On January 3rd, 2019, at 7:30 AM, Karin Baldwin sent me meeting minutes of the one
13             on one meeting on January 2nd, 2019.
14      3.189 On January 3rd, 2019, I have a meeting with Llyn Doremus in the small Air Quality
15             meeting room. Llyn Doremus suggested that I write Karin Baldwin a letter and copy
16             Stuart Clark. Llyn Doremus also suggested that I complete the additional
17             requirements to meet my extended probation. I believe that Llyn Doremus wanted me
18             to complete the additional probation requirements and did not file a grievance due to
19             contributing to the discrimination against me.
20      3.190 On January 3rd, 2019, at 1:00 PM, an inspector meeting was held in the small air
21             quality conference room. The attendees were Gail Wright, John Poffenroth, Karin
22             Baldwin, and myself.
23             3.190.1 Karin Baldwin announced that there is a requirement of the program to
24                       index and interpret all of its policy statements.
25

26
     COMPLAINT - Page 55 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 56 of 70




1              3.190.2 Karin Baldwin mentioned that there was a request to know when a law or
2                       rule applies to a facility.
3              3.190.3 Karin Baldwin mentioned policy statements, the current approach used of a
4                       law or rule, and what the facility needs to do to be in compliance. It was
5                       mentioned that the guidance documents help businesses to comply.
6              3.190.4 I mentioned that having a consistent system such as a risk matrix to
7                       prioritize inspections would be an important tool in evaluating facility
8                       compliance.
9              3.190.5 Karin Baldwin said she would order respirators for conducting auto body
10                      shop inspections after I mentioned possible exposure to asbestos in auto
11                      body shops.
12             3.190.6 The topic of the definition for completing an inspection was mentioned.
13                      John Poffenroth mentioned that the timeline is a flexible number which is a
14                      case by case basis. Karin Baldwin mentioned that the letter should be sent
15                      out in two weeks.
16             3.190.7 Karin Baldwin admitted that a process was needed for organizing and filing
17                      documents after I made the recommendation. John Poffenroth confirmed
18                      that it was hard to find information on some of the facilities due to the
19                      information being in different locations.
20      3.191 Under OSHA federal regulations, 15 U.S.C. §2651 (a) states in relevant part:
21             (a) PUBLIC PROTECTION. No State or local educational agency may
               discriminate against a person in any way, including firing a person who is an
22             employee, because the person provided information relating to a potential
               violation of this title to any other person, including a State or the Federal
23             Government.
24

25

26
     COMPLAINT - Page 56 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 57 of 70




1       3.192 On January 3rd, 2019, at 2:30 PM, Andrew Kruse mentions Jubilant HollisterStier
2              again in a conversation with me about football. I believe the negative pattern of
3              behavior and repeated comments were made consistent with creating a hostile
4              environment, mental anguish or emotional distress, and causing tortious interference
5              in preventing me from obtaining my probationary requirements.
6       3.193 On January 4th, 2019, at 8:09 AM, I sent Karin Baldwin an email (copying Stuart
7              Clark) with an attached letter and proof of six completed inspections to support the
8              request of a complete performance review. Karin Baldwin acknowledged verbally,
9              that I met the requirements for completing inspections.
10      3.194 On January 8th, 2019 Andrew Kruse makes a comment about Ecology being a better
11             place to work than where he used to work. He mentioned toxic behavior at ALK
12             Abello. He also mentioned PAML and Jubilant HollisterStier LLC. I believe that this
13             pattern of behavior was made intentional to create a hostile work environment,
14             emotional distress, and cause tortious interference.
15      3.195 On January 9th, 2019, at 7:30 AM, John Poffenroth comes over to my cubicle and
16             says to me, “We need to find out a way to get you to talk.”
17      3.196 On January 9th, 2019, during an AQ section meeting, Jase Brooks correctly identifies
18             everyone’s position at the meeting except for mine. Jase Brooks asks me if I was an
19             engineer or permit writer. He says to me in front of the group that every time he tried
20             to come over to talk to me during the environmental negotiations training in Lacey, I
21             got up and walked out. This was not true. In the December meeting with Kathy
22             Taylor in her office, I communicated to her that I had engineering experience and
23             interests in learning permit writing in addition to conducting inspections. Kathy
24             Taylor was the only one I communicated this information to. I believe this event was
25

26
     COMPLAINT - Page 57 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 58 of 70




1              meant to harass and discriminate against me. Others not in my protected classes were
2              not treated the same way I was which is disparate treatment.
3       3.197 On January 10th, 2019, at 11:20 AM, I asked Jenny Filipy verbally if a facility had to
4              fill out a Notice of Construction to change elements in a permit.
5       3.198 On January 10th, 2019, at 12:00 PM, I attended a union meeting at the ERO Ecology
6              lunch room. Llyn Doremus informed employees that I “stepped up.” The local 1221
7              union president Joseph Hancock, Alex Bergh, Chris Madunich, Janice Batchelor, Kim
8              Alexander, and John Blunt were present as well as others. Joseph Hancock told union
9              employees during this meeting that he wanted to discourage employees from filing
10             grievances against management. I believe that Ecology management influenced
11             members of the local 1221 to discourage union members to file grievances. I relied on
12             Ecology policies, union rules, and the advice of experienced union representatives
13             where nothing changed to stop the continued discrimination by the AQ management
14             at Ecology.
15      3.199 Joseph Hancock told union members that he wasn’t receiving pay for performing
16             local union president duties.
17      3.200 Joseph Hancock also made comments on several occasions about “picking a fight”
18             with the west side union leadership to get them to support the local 1221.
19      3.201 On January 10th, 2019, at 3:40 PM, I sent an email with an attached rebuttal to Dallas
20             McKay of Human Resources. Within the rebuttal was a list of my accomplishments,
21             completed trainings, concerns of discrimination and retaliation, and concerns of
22             violations of Federal, State, Union, and agency rules. The rebuttal included concerns
23             of rule violations of Title VII Civil Rights Act of 1964 as amended, RCW 49.60 et.
24             seq., RCW 42.40 et. seq., RCW 2.36.165 et. seq., tortious interference, CBA rule
25             violations, and violations of Ecology policies. I received no communication from
26
     COMPLAINT - Page 58 of 70
27
                                                                                   James Bullock
28                                                                             811 W. 15th Ave. Apt. A
                                                                                Spokane, WA 99203
                                                                                Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 59 of 70




1              Ecology Human Resources or management in regards to conducting an investigation
2              or its outcome concerning the violation of rules. I was fired shortly after submitting
3              my rebuttal to Human Resources which is my right under Washington State Law
4              (RCW 49.12.250 (2)) and Union rules (CBA Articles 5.2C and 31.3). Ecology
5              management retaliated and illegally discharged my employment absent just cause due
6              to any or all information contained within the rebuttal.
7       3.202 Under Title VII Civil Rights Act of 1964, as amended, it is against the law to
8              discriminate based on race, religion, color, sex, and retaliation.
9       3.203 Under Washington State Law, it is illegal to retaliate for reporting public violations
10             such as whistleblowing or being perceived as a whistleblower according to RCW
11             42.40 et. seq.
12      3.204 The Washington State Clean Air Act under RCW 70.94 is a public policy serving to
13             protect the public interests of its citizens. Any retaliation or employee discharge
14             relevant to the inquiry of the enforcement of regulations or laws would jeopardize
15             public interest.
16      3.205 RCW 49.60, The Washington State Law against Discrimination, prohibits
17             discrimination based on race, color, creed, religion, sex, etc.
18      3.206 The tortious interference and discrimination experienced was for an improper
19             purpose, was not permitted by law, resulted in illegal discharge, and caused damages.
20      3.207 Under OSHA and the Clean Air Act (CAA) 42 U.S.C. § 7622 et. seq., employees are
21             protected for executing their rights under this act. This includes making inquiries
22             concerning employee health and safety.
23      3.208 According to the CBA Supplemental Agency Agreements section, page S-13, the
24             Department of Ecology reviewed all positions that perform inspections involving
25             hazardous substances or hazardous waste sites and OSHA Hazwoper certification to
26
     COMPLAINT - Page 59 of 70
27
                                                                                        James Bullock
28                                                                                  811 W. 15th Ave. Apt. A
                                                                                     Spokane, WA 99203
                                                                                     Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 60 of 70




1              better understand risks associated with performing their work. As of my hire date,
2              Ecology did not make 40 Hour Hazwoper training a requirement for positions
3              performing inspections. The training was categorized as recommended. This placed
4              inspectors at risk of safety and health related injuries. I made a complaint to Karin
5              Baldwin about taking 40 Hour Hazwoper training before conducting inspections.
6       3.209 Due to being a Union member, the CBA rules have jurisdiction over the Washington
7              Administrative Code (WAC) provisions, however, due to being misled and the
8              Union’s neglect to file a grievance, I filed a complaint under WAC provisions.
9       3.210 Under CBA Article 2, Non-Discrimination, it is stated in relevant part:
10             Under this Agreement, neither party will discriminate against employees on the
               basis of religion, age, sex, status as a breastfeeding mother, marital status, race,
11             color, creed, national origin, political affiliation, military status, status as an
               honorable discharged veteran, disabled veteran or Vietnam era veteran, sexual
12             orientation, gender expression, gender identity, any real or perceived sensory,
               mental or physical disability, genetic information, or because of the participation
13             or lack of participation in union activities. Bona fide occupational qualifications
               based on the above traits do not violate this Section.
14
               Also, CBA Article 2.2 states in relevant part:
15
               “Both parties agree that unlawful harassment will not be tolerated.”
16

17      3.211 Ecology management exploited CBA Article 4.6 A and did not base a probation
18             extension on valid performance related issues. Relevant to CBA Article 5.1 (C), there
19             were no valid performance problems raised justifying the need to receive training or
20             correct any perceived problems before an evaluation was given. The previous
21             negative criticisms given by Karin Baldwin were not supported by valid and objective
22             facts, but rather subjective perceptions, and came after I informed management about
23             concerns of rules being violated. Karin Baldwin perceived me of having a verbal
24             communication problem with her; however, I was not informed previously by her or
25             others as having a verbal or written communication problem. Ecology management
26
     COMPLAINT - Page 60 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 61 of 70




1              used subjective standards to discriminate. Additionally, Jason Cocke displayed
2              numerous performance issues that were blatant and likely was not criticized as
3              harshly as I was. Also, I proposed to David Knight to inquire within the group about
4              me having a verbal communication problem. My proposal was not accepted and the
5              AQ management neglected to collaborate with me reasonably to resolve the matter
6              fairly.
7       3.212 CBA Article 4.4 states in relevant part:
8              An employee will attain permanent status in a job classification upon his or her
               successful completion of a probationary, trial service or transition review period.
9

10      3.213 Given that Ecology management based their evaluation on invalid information and
11             reasoning, my original probation period of six months should have been upheld
12             according to following relevant rules in good faith. Therefore, as of January 9th, 2019,
13             I was a permanent status employee and could only be terminated for just cause. I was
14             discharged after January 9th, 2019 for illegal reasons.
15      3.214 CBA Article 27.1 states in relevant part:
16             “The employer will not discipline any permanent employee without just cause.”
17

18      3.215 CBA Article 27.2 defines discipline as oral or written reprimands, reductions in pay,
19             suspensions, demotions, and discharges. Ecology AQ management first informed me
20             verbally and described the reason for the extension of my probation on November
21             28th, 2018, as non-disciplinary. According to Article 27 of the CBA, the oral
22             reprimand given by Karin Baldwin was for a disciplinary reason. Also, Article 29.3
23             requires that a grievance be filed within 28 days. The short timeline to file a grievance
24             was taken advantage of and used to discriminate. Ecology management changed their
25             reason for extending my probation from non-disciplinary to disciplinary. I believe AQ
26
     COMPLAINT - Page 61 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 62 of 70




1              management intentionally did this to create confusion so I would accept the probation
2              extension and to miss filing a grievance timely. Also, after I notified Ecology
3              management about filing a grievance and inquired about being discriminated against,
4              Ecology management did not provide a written response and replied verbally that
5              they were not discriminating against me. I believe Ecology management intentionally
6              lied, used deception and intimidation, and exploited deficient rules such as Ecology
7              policies of having short grievance filing timelines, resolving employee matters
8              without making formal complaints, deficiencies in Union rules, and deficiencies in
9              other applicable rules to prevent me from filing formal complaints and grievances.
10             The pattern of behavior exhibited by AQ management did not support non-
11             discrimination.
12      3.216 Under CBA Article 20 (A), the employer will provide a work environment in
13             accordance with safety standards established by the WISHA. CBA Article 20.2 states
14             in relevant part:
15             “The employer will provide employees with orientation and/or training to
               perform their jobs safely.”
16

17             The 40 Hour Hazwoper training was not a required training and the AQ management
18             did not encourage this training. However, 40 Hour Hazwoper training had been
19             identified in meetings as highly recommended and essential for preparing inspectors
20             against health and safety hazards. The 40 Hour Hazwoper training was a
21             recommended training at Ecology.
22      3.217 No whistleblower complaint was filed due to being advised not to file a formal
23             grievance, being unable to file a complaint due to receiving discipline, and following
24             the Ecology policy to resolve matters amongst employees. However, due to informing
25             Ecology management of employee safety/health concerns and rule violations, the
26
     COMPLAINT - Page 62 of 70
27
                                                                                   James Bullock
28                                                                             811 W. 15th Ave. Apt. A
                                                                                Spokane, WA 99203
                                                                                Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 63 of 70




1              management likely perceived these actions as being whistleblower related and took
2              adverse action in retaliation. Ecology management exploited applicable rules to
3              discriminate against me after informing them of possible rule violations which
4              includes but isn’t limited to violations of public policies.
5       3.218 CBA Article 47.2 states in relevant part:
6
               “Inappropriate workplace behavior by employees, supervisors, and/or managers
7              will not be tolerated.”
8

9              I notified a Union representative and management multiple times about inappropriate
10             behavior and I did not receive information about its outcome or any action taken.
11      3.219 On or around January 10th of 11th, 2019, Dallas McKay sent me an email asking if I
12             sent the rebuttal to Karin Baldwin. I sent Dallas McKay a reply back stating that I had
13             contacted and spoke to Karin Baldwin about the contents within the rebuttal but did
14             not send her the rebuttal. I also mentioned that if there is a process or procedure
15             relevant to this situation, then I will follow it. I received no response from Dallas
16             McKay. My intention for sending the rebuttal to Human Resources (HR) was to see if
17             HR had processes or procedures to mitigate conflict and discrimination between
18             employees and management. Also, I was instructed by Stuart Clark that I could
19             contact either Karin Baldwin or Dallas McKay about my employment in the letter
20             dated December 20th, 2018. Additionally, within the Ecology sexual harassment
21             policy, one of the steps in the procedure is to contact Human Resources. I did not
22             receive any alternative instruction, where I followed an existing procedure within a
23             current Ecology policy. I believe that Human Resources sent the rebuttal directly to
24             management and did not attempt to intervene and mitigate the matter. I was out of
25             office on Friday, January 11th, 2019.
26
     COMPLAINT - Page 63 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
            Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 64 of 70




1       3.220 On January 14th, 2019, at 7:30 AM, Karin Baldwin asked me to join her and David
2              Knight in David Knight’s office. David Knight said that they are looking to bring in a
3              senior inspector. David Knight told me that they aren’t looking for a process
4              engineer. Karin Baldwin handed me a letter dated January 14th, 2019 written by
5              Kathy Taylor stating that this is a probation separation and David Knight and Karin
6              Baldwin terminated my employment. I was not given an opportunity to have a union
7              representative present during meetings or a chance to state my case to management
8              after requesting it. After providing evidence and a request to conduct a complete and
9              objective review to the AQ management, I did not receive a fair and objective
10             evaluation. I believe Ecology management terminated my employment based on the
11             information pled herein concerning violations of Federal, State, Union, and Policy
12             rules.
13      3.221 During my unemployed period from January 2019 to August 2019, I received a SEAP
14             (Self Employment Assistance Program) letter from the Washington State
15             Employment Security Department. I applied for the SEAP program and was later
16             denied acceptance into the SEAP program. Subsequently, I filed an appeal and won
17             my appeal against the Employment Security Department.
18      3.222 From August 2019 to October 2019, I worked as a Laboratory Assistant at Providence
19             Sacred Heart Medical Center in Spokane, Washington. I was terminated from
20             employment on October 24th, 2019 which is likely a result of tortious interference
21             from previous employers and continuous employment discrimination. The
22             Washington State Department of Ecology was listed on my resume when I applied to
23             Providence.
24
                   IV.    WASHINGTON STATE LAW CAUSES OF ACTION:
25

26
     COMPLAINT - Page 64 of 70
27
                                                                                   James Bullock
28                                                                             811 W. 15th Ave. Apt. A
                                                                                Spokane, WA 99203
                                                                                Phone: 509-280-2359
              Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 65 of 70



     CAUSE OF ACTION FOR VIOLATIONS OF THE WASHINGTON LAW AGAINST
1    DISCRIMINATION: RCW 49.60, et seq.
2

3    I re-allege all of the above as though fully set forth herein.
4       4.1     Violation of The Washington Law Against Discrimination, hereafter “WLAD”
5               pursuant to RCW 49.60.030, 49.60.180, 49.60.208, 49.60.210, and 49.60.400.
6       4.2     The Washington State Department of Ecology is an employer subject to the
7               requirements of RCW 49.60.
8       4.3     The Washington State Department of Ecology employs more than eight employees.
9       4.4     As a direct result of such discrimination, I suffered damage, including but not limited
10              to a) past and future economic loss; b) emotional distress / mental anguish; c)
11              prejudgment interest; e) punitive damages; and f) costs of fees.
12

13   RETALIATION/WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY
     I re-allege all of the above as through fully set forth herein.
14

15      4.5     Retaliation and discharge of employees who report violations of federal and state
16              laws or question such acts is prohibited by clear state and federal public policy;
17      4.6     Discouraging the conduct in which I engaged in would jeopardize those public
18              policies;
19      4.7     My public policy linked conduct caused Ecology’s retaliation against me and
20              ultimately my discharge;
21      4.8     Washington State’s anti-retaliation statute relative to government employees
22              identifies acts used here by Ecology against myself which constitute the retaliation
23              here as a matter of public policy. Under RCW 42.40.020 (10)(ii), a whistleblower is
24              defined as the employer’s perception of the employee reporting, whether an employee
25              did or not.
26
     COMPLAINT - Page 65 of 70
27
                                                                                       James Bullock
28                                                                                 811 W. 15th Ave. Apt. A
                                                                                    Spokane, WA 99203
                                                                                    Phone: 509-280-2359
              Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 66 of 70




1       4.9     No overriding justification existed for my dismissal.
2       4.10    Ecology’s conduct contravened the letter of purpose of a constitutional, statutory, or
3               regulatory provision or scheme, including the following:
4               4.10.1 Violation of the Washington Law Against Discrimination RCW 49.60 et. seq.
5               4.10.2 Violation of public interest as stated within RCW 70.94 et. seq.
6               4.10.3 Violation of General Order of Approval for Automobile and Repair Shops
7                        (08-AQG-001) and The Clean Air Act.
8       4.11    As a direct and proximate result of Ecology’s retaliation in violation of RCW 42.40
9               et. seq., I have suffered harm, including, without limitation: a) past and future
10              economic loss; b) emotional distress; c) prejudgment interest; d) punitive damages;
11              and e) cost of fees and all other statutory relief and relief necessary to make me
12              whole.
13   CAUSE OF ACTION FOR VIOLATIONS OF Tortious interference or conduct. RCW 4.92.090,
14      4.12    RCW 4.92.090 states in relevant part:
                The state of Washington, whether acting in its governmental or proprietary
15              capacity, shall be liable for damages arising out of its tortious conduct to the
                same extent as if it were a private person or corporation.
16

17      4.13    Tortious Interference
18              4.13.1 There was existence of a valid contractual employment relationship;
19              4.13.2 Employees at the Washington State Department of Ecology and other former
20                       employers had knowledge of that relationship or potential relationship;
21              4.13.3 There was intentional interference inducing or causing a breach or termination
22                       of the relationship or expectancy;
23              4.13.4 Defendants interfered for an improper purpose or used improper means; and
24              4.13.5 The result caused damage.
25   CAUSE OF ACTION FOR VIOLATIONS OF RCW 2.36.165 et. seq.
26
     COMPLAINT - Page 66 of 70
27
                                                                                      James Bullock
28                                                                                811 W. 15th Ave. Apt. A
                                                                                   Spokane, WA 99203
                                                                                   Phone: 509-280-2359
              Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 67 of 70




1       4.14    RCW 2.36.165 states in relevant part:
2               An employer shall provide an employee with a sufficient leave of absence from
                employment to serve as a juror when that employee is summoned pursuant to
3               chapter 2.36 RCW.
                An employer shall not deprive an employee of employment or threaten, coerce,
4               or harass an employee, or deny an employee promotional opportunities because
                the employee receives a summons, responds to the summons, serves as a juror,
5               or attends court for prospective jury service.
                An employer who intentionally violates subsection (1) or (2) of this section shall
6               be guilty of a misdemeanor.
                If an employer commits an act in violation of subsection (2) of this section the
7               employee may bring a civil action for damages as a result of the violation and for
                an order requiring the reinstatement of the employee. If the employee prevails,
8               the employee shall be allowed a reasonable attorney’s fee as determined by the
                court.
9               Employer means any person, association, partnership, or private or public
                corporation who employs or exercises control over wages, hours, or working
10              conditions of one or more employees.
11

12   WSFE Union Collective Bargaining Agreement (CBA)
13      4.15    Violation of WFSE CBA Articles: 2, 4, 5, 8, 20, 27, 29, 36, 47, and any other relevant
14              rules.
15

16                              V.      FEDERAL CAUSES OF ACTION:
17   CAUSE OF ACTION FOR VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT
     OF 1964 AS AMENDED et. seq.
18

19   I re-allege all of the above as though fully set forth herein.
20      5.1     Title VII of the Civil Rights Act of 1964, as amended, prohibits employment
21              discrimination based on race, color, religion, sex, national origin, and retaliation (42
22              U.S.C. 2000).
23      THE WEINGARTEN RULE
24      5.2     NLRB v. J. Weingarten, Inc., 420 U.S. 251 (1975)
25

26
     COMPLAINT - Page 67 of 70
27
                                                                                      James Bullock
28                                                                                811 W. 15th Ave. Apt. A
                                                                                   Spokane, WA 99203
                                                                                   Phone: 509-280-2359
              Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 68 of 70



                Held: The employer violated § 8(a) (1) of the National Labor Relations Act
1               because it interfered with, restrained, and coerced the individual right of an
                employee, protected by § 7, "to engage in . . . concerted activities for . . . mutual
2               aid or protection . . . ," when it denied the employee's request for the presence of
                her union representative at the investigatory interview that the employee
3               reasonably believed would result in disciplinary action. Pp. 420 U. S. 256-268.
4

5       5.3     I was denied the request to have a union representative present during a January 14th,
6               2019 meeting with Karin Baldwin and David Knight where I was unlawfully
7               terminated. This is violation of 29 U.S.C. § 151-169.
8       5.4     Violation of the Clean Air Act 42 U.S.C. § 7401 et seq.
9       5.5     Violation of 42 U.S.C. § 7622.
10      5.6     Violation of 40 CFR part 63 subpart HHHHHH, the National Emission Standards for
11              Hazardous Air Pollutants (NESHAP 6H).
12              5.6.1       40 CFR part 63.11173 (a) and (1).
13      5.7     Violation of the OSH Act (29 U.S.C. § 660).
14      5.8     Violation of 28 U.S.C. § 1875, jury service discrimination.
15

16                      VI.     Exhaustion of Federal Administrative Remedies
17      6.1     It is my best recollection that I filed a charge with the Equal Employment
18              Opportunity Commission or my Equal Employment Opportunity counselor regarding
19              the defendant’s alleged discriminatory conduct on June 24th, 2019.
20      6.2     The Equal Opportunity Commission issued a Notice of Right to Sue letter, which I
21              received on November 20th, 2018. (Copy of right to sue letter is attached).
22

23                                         VII.   RELIEF REQUESTED
24      7.1     I re-allege all of the above.
25

26
     COMPLAINT - Page 68 of 70
27
                                                                                    James Bullock
28                                                                              811 W. 15th Ave. Apt. A
                                                                                 Spokane, WA 99203
                                                                                 Phone: 509-280-2359
              Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 69 of 70




1       7.2     Based on the foregoing allegations, I respectfully ask the Court to award me the
2               following relief:
3               7.2.1      Money judgment in an amount necessary to compensate me for my actual
4                          damages, including back pay, front pay, and prejudgment interest thereon,
5                          future economic loss and compensation for emotional distress and mental
6                          anguish, for all causes of action above named;
7               7.2.2      Relief from a statute of limitations bar for the right to sue former
8                          employers and its current or former agents (managers, supervisors, etc.)
9                          based on continuing discrimination and tortious interference.
10               AND IN ADDITION to money damages, other damages as suited by the court.
11              FEDERAL LAW:
12              7.2.3      For judgment against defendant The Washington State Department of
13                         Ecology for all damages as allowed by federal law for violations of Title
14                         VII of the Civil Rights Act of 1964 as amended, OSH Act, the Clean Air
15                         Act, the National Labor Relations Act (29 U.S.C. 151-169), jury service
16                         discrimination, public policies, and other laws.
17              7.2.4      All damages including but not limited to punitive damages pursuant to
18                         undermining public policies and individual rights.
19              WASHINGTON LAW:
20              7.2.5      All relief provided by RCW 49.60, et. Seq., 70.94 et. Seq., RCW 42.40 et.
21                         seq., damages for public policy violation; and taxable costs.
22               GENERALLY: Any and all other statutory and equitable relief as is available, and
23               any the Court deems appropriate, including taxable costs on any judgments available
24               as a matter of law.
25

26
     COMPLAINT - Page 69 of 70
27
                                                                                     James Bullock
28                                                                               811 W. 15th Ave. Apt. A
                                                                                  Spokane, WA 99203
                                                                                  Phone: 509-280-2359
              Case 3:20-cv-05121-BHS Document 1-1 Filed 02/12/20 Page 70 of 70




1                                         VIII. Certification and Closing
2       8.1     Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of
3               my knowledge information, and belief that this complaint: (1) is not being presented
4               for an improper purpose, such as to harass, cause unnecessary delay, or needlessly
5               increase the cost of litigation; (2) is supported by existing law or by a non-frivolous
6               argument for extending, modifying, or reversing existing law; (3) the factual
7               contentions have evidentiary support or, if specifically so identified, will likely have
8               evidentiary support after a reasonable opportunity for further investigation or
9               discovery; and (4) the complaint otherwise complies with the requirements of Rule
10              11.
11      8.2     I agree to provide the Clerk’s Office with any changes to my address where case-
12              related papers may be served. I understand that my failure to keep a current address
13              on file with the Clerk’s Office may result in the dismissal of my case.
14              Date of signing:                   2/12/2020
15              Signature of Plaintiff
16

17              Printed Name of Plaintiff          James Bullock
18

19

20

21

22

23

24

25

26
     COMPLAINT - Page 70 of 70
27
                                                                                      James Bullock
28                                                                                811 W. 15th Ave. Apt. A
                                                                                   Spokane, WA 99203
                                                                                   Phone: 509-280-2359
